 Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 1 of 27


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
2    BRUCE D. McGAGIN, State Bar No. 170146
     Supervising Deputy Attorney General
3    STACEY L. ROBERTS, State Bar No. 237998
     Supervising Deputy Attorney General
4    ETHAN A. TuRNER, State Bar No. 294891
     KELLYT. SMITH, State Bar No. 196821
5    Deputy Attorneys General
      1300 I Street, Suite 125
6     P.O. Box 944255
      Sacramento, CA 94244-2550
7     Telephone: (916) 210-6465
      Fax: (916) 322-8288
 8    E-mail: Kelly.Smith@doj.ca.gov
     Attorneys for Defendants, Department of Fish and
 9   Wildlife and Director Charlton H Bonham

10                              IN THE UNITED STATES DISTRICT COURT

11                           FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                               CIVIL DIVISION

13

14   APOTHIO, LLC,                                           Case No. 1:20-cv-00522-NONE-JLT
                                                Plaintiff,
15                 v.                                        UNPUBLISHED CASES CITED IN
                                                             STATE DEFENDANTS' REPLY BRIEF
16   KERN COUNTY; KERN COUNTY                                IN SUPPORT OF MOTION TO DISMISS
     SHERIFF'S OFFICE; CALIFORNIA                            THE COMPLAINT
17   DEPARTMENT OF FISH AND
     WILDLIFE; DONNY YOUNGBLOOD;                             Date:            August 10, 2020
18   JOSHUA NICHOLSON; CHARLTON H.                           Time:            8:30 a.m.
     BONHAM; JOHN DOES #1 THROUGH                            Dept:            Courtroom4
19   #10, UNKNOWN AGENTS OF THE KERN                         Judge:           NONE
     COUNTY SHERIFF'S OFFICE; JOHN
20   DOES #11 THROUGH #20, UNKNOWN                           Action Filed: April 10, 2020
     AGENTS OF THE CALIFORNIA FISH
21   AND WILDLIFE DEPARTMENT,

22                                           Defendants.

23
24         Pursuant to Fed. R. App. P. 32.1, please find attached unpublished cases cited in the reply

25   brief of state defendants California Department of Fish and Wildlife and Charlton H. Bonham:

26         1. Finkelstein v. Jangla, 2020 WL 3411272 (9th Cir. June 22, 2020).

27         2. People v. Jackson, 2011 WL 902029 (Cal. Ct. App. Mar. 16, 2011).

28   III
                                                             1
                        Unpublished Cases Cited in State Defendants' Reply Brief ISO Motion to Dismiss the Complaint
                                                                               (Case No. l:20-cv-00522-NONE-JLT)
 Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 2 of 27


 1   Dated: July 29, 2020                                   Respectfully Submitted,
 2                                                          XAVIER BECERRA
                                                            Attorney General of California
 3                                                          BRUCE D. McGAGIN
                                                             Supervising Deputy Attorney General
 4
                                                              Isl Kelly Smith
 5
                                                            KELLY T. SMITH
 6                                                          Deputy Attorney General
                                                            Attorneys for Defendants, Department of
 7                                                          Fish and Wildlife and Director Charlton H
                                                            Bonham
 8

 9   SA2020300599
     34272764.docx
10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26

27

28
                                                        2
                     Unpublished Cases Cited in State Defendants' Reply BriefISO Motion to Dismiss the Complaint
                                                                            (Case No. l:20-cv-00522-NONE-JLT)
     Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 3 of 27


                                                                City, CA, Katherine Ann Alberts, Claudia Leed, Esquire,
                                                                Attorney, Leone & Alberts, Concord, CA, for Defendant-
                  2020 WL 3411272
                                                                Appellant
   Only the Westlaw citation is currently available.
            This case was not selected for                      Appeal from the United States District Court for the Northern
       publication in West's Federal Reporter.                  District of California Edward M. Chen, District Judge,
     See Fed. Rule of Appellate Procedure 32.1                  Presiding, D.C. No. 3:18-cv-00009-EMC
       generally governing citation of judicial
      decisions issued on or after Jan. 1, 2007.                Before: GOULD, CHRISTEN, and BRESS, Circuit Judges.
     See also U.S.Ct. of App. 9th Cir. Rule 36-3.
    United States Court of Appeals, Ninth Circuit.

            ,John FINKELSTEIN; Jennifer                                             MEMORANDUM*

           Finkelstein, Plaintiffs-Appellees,
                                                                *      This disposition is not appropriate for publication
                            v.
                                                                       and is not precedent except as provided by Ninth
      Vishal D. JANG LA, Defendant-Appellant,
                                                                       Circuit Rule 36-3.
                         and
             San Mateo County District                          Detective Nicolas Ryan, Detective Jeffrey S. Cichocki, and
                                                                Deputy District Attorney Vishal D. Jangla appeal the district
        Attorney's Office; et al., Defendants.
                                                                court's denial of summary judgment based on qualified
             ,John Finkelstein; Jennifer
                                                                immunity. With jurisdiction under 28 U.S.C. § 1291 and
          Finkelstein, Plaintiffs-Appellees,
                             v.                                 reviewing de nova,     Afena v. City of Simi Valley, 226 F.3d
          Nicolas Ryan, Defendant-Appellant,                    1031, 1036 (9th Cir. 2000), we reverse on each claim, except
                                                                for the denial of summary judgment for Deputy District
                            and
                                                                Attorney Jangla on the judicial-deception claim, which we
          Visha1 D. Jangla; et al., Defendants.
                                                                affirm. 1
                John Finkelstein; Jennifer
             Finkelstein, Plaintiffs-Appellees,
                             v.                                         Because the parties are familiar with the facts and
       ,Jeffrey S. Cichocki, Defendant-Appellant,                       procedural history of the case, we recite only those
                                                                        facts necessary to decide this appeal.
                            and
           Vishal D. Jangla; et al., Defendants.
                                                                                               I
        No. 19-15139, No. 19-15497, No. 19-15511
                                  I                             The first question we address is whether the Defendants are
              Argued and Submitted April 14,                    entitled to qualified immunity for the probable-cause claims.
              2020 San Francisco, California                    We answer affirmatively.
                                  I
                   FILED June 22, 2020                          A law enforcement officer is entitled to qualified immunity
                                                                unless a plaintiff can prove (1) the officer violated a
Attorneys and Law Firms
                                                                constitutional right and (2) the right was clearly established
Julius Finkelstein, Attorney, Law Office of Julius L.            at the time of the conduct.    Pearson v. Callahan, 555 U.S.
Finkelstein, Palo Alto, CA, Mark E. Merin, Esquire, Attorney,    223, 231-32, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). In the
Paul H. Masuhara, III, Law Office of Mark E. Merin,              context of this case, the question is whether the Defendants
Sacramento, CA, for Plaintiffs-Appellees                         conducted a search without probable cause, and whether the
                                                                 law clearly established that there was no probable cause.
Seth Gordon, Esquire, Attorney, Katherine Ann Alberts,
                                                                 "Only where the warrant application is so lacking in indicia
Leone & Alberts, Walnut Creek, CA, Tara E. Heumann, San
                                                                 of probable cause as to render official belief in its existence
Mateo County Counsel's Office, Redwood City, CA, Karen
Rosenthal, Attorney, Office of the County Counsel, Redwood
     Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 4 of 27
Finkelstein v. Jangla, -·· Fed.Appx. •••• (2020)



unreasonable will the shield of immunity be lost."   Malley
                                                                To overcome qualified immunity on a judicial-deception
v. Briggs, 475 U.S. 335, 344-45, 106 S.Ct. 1092, 89 L.Ed.2d
                                                                claim, a plaintiff "must 1) make a substantial showing of
                    t
271 (1986) (citing 'United States v. Leon, 468 U.S. 897,        [an officer's] deliberate falsehood or reckless disregard for
923, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984)); see also           the truth and 2) establish that, but for the dishonesty, the
   Messerschmidt v. Millender, 565 U.S. 535, 547--48, 132       [searches and arrest] would not have occurred."   Chism,
S.Ct. 1235, 182 L.Ed.2d 47 (2012).                              661 F.3d at 386 (second alteration in original) (quoting
                                                                   Liston v. County of Riverside, 120 F.3d 965,973 (9th Cir.
We hold that the district court erred in denying summary
                                                                1997)). Here, the issue is whether the Finkelsteins made a
judgment on the probable-cause claims because, although the
                                                                substantial showing that Detective Cichocki's and Deputy
Defendants' belief in the existence of probable cause was
                                                                District Attorney Jangla's failure to clarify the meaning of the
incorrect, it was not wholly unreasonable.
                                                                word "valid" was in reckless disregard for the truth.
Here, probable cause was predominantly predicated on
the connection between John Finkelstein's personal email
address and a Skype account which was used in the alleged                                      A
sexual exploitation of a minor. Whoever registered the Skype
account had entered Mr. Finkelsteiri's email address to         The Finkelsteins made a substantial showing of the
complete the registration process.                              recklessness of Deputy District Attorney Jangla but not of
                                                                Detective Cichocki.

   Chism v. Washington, 661 F.3d 380 (9th Cir. 2011),
                                                                The distinction lies in the proof offered, in their disparate
recognizes that cyber-evidence may not be reliable in certain   relevant experience and testimony. The record shows
circumstances.    Id. at 391. But in Chism, the affidavit's     that Deputy District Attorney Jangla has experience in
affirmative misrepresentations and omissions made the link      prosecuting cybercrimes and, in particular, in warrant
between the suspect and the crime more tenuous than here.       applications in cybercrime investigations. Most importantly,
                                                                Deputy District Attorney Jangla testified unequivocally that
} ·• Id at 390. Nor does the law as established by   P- Chism   he was aware that the term "valid email address" meant
and its predecessors, see, e.g., United States v. Gourde, 440   a string of characters in an email address format, not an
F.3d 1065 (9th Cir. 2006) (en bane), delineate the boundaries   email account that Skype verified by requiring that its
of the doctrine such that this case is an obvious one. Cf       registering user interact with a confirmatory email message.
   White v. Pauly, -  U.S.--, 137 S. Ct. 548, 552, 196          The Finkelsteins made a substantial showing that Deputy
L.Ed.2d 463 (2017) (per curiam ).                               District Attorney Jangla's failure to clarify the meaning of the
                                                                word "valid" in the affidavit was in reckless disregard for the
It was not "entirely unreasonable" for the Defendants to        tr1,Ith.

believe that probable cause existed.     Messerschmidt, 565

U.S. at 547, 132 S.Ct. 1235 (quoting    PB
                                         Leon, 468 U.S. at                                     B
923, 104 S.Ct. 3405). The Defendants are therefore entitled
to qualified immunity on the probable cause claims.             But this was not so for Detective Cichocki. The record
                                                                shows that Detective Cichocki had experience in investigating
                                                                crimes involving the sexual exploitation of children but not
                                                                in investigating cybercrimes. Detective Cichocki's testimony
                              II
                                                                does not unequivocally demonstrate that he understood the
The second question we answer is whether Detective              distinction between a "valid" and "verified" email address.
Cicp.ocki and Deputy District Attorney Jangla are entitled      Finally, Detective. Cichocki 's acquiescence to Detective
to qualified immunity on the judicial-deception claims. We      Ryan's suggestion to use the term "valid" to reflect the
answer affirmatively for Detective Cichocki but negatively      terminology Skype itself employs indicates that Detective
for Deputy District Attorney Jangla.                            Cichocki's actions were not in reckless disregard for the



                @   2020 Thomson Reuters. No c!aim to origin.a! U.S. Govemment Works.                                         2
      Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 5 of 27
Finkelstein v. Jangla, ••• Fed.Appx. •••• (2020)



truth. Detective Cichocki's lack of knowledge paired with          F.3d 965, 973 (9th Cir. 1997)). Plaintiffs have not met that
his passivity in the matter lead us to conclude that the           high standard as to Jangla, and so he deserves qualified
                                                                   immunity on this claim.
Finkelsteins have not made a substantial showing as to
Detective Cichocki's recklessness.
                                                                    In this case, and as relevant to the judicial deception claim,
                                                                    someone used a Skype account to sexually exploit a minor.
                                                                    An investigation revealed the account was linked to Mr.
                              III                                   Finkelstein's email address, so law enforcement obtained a
                                                                    warrant to search his home and belongings. The warrant
We hold that Detective Ryan, Detective Cichocki, and Deputy
                                                                    application, which Jangla reviewed and approved, stated
District Attorney Jangla are entitled to qualified immunity on
                                                                    that "[i]n order to create a Skype account a valid email is
the probable-cause claims. On the judicial-deception claims,
                                                                    necessary" and that Mr. Finkelstein's email was "used to
we hold that Detective Cichocki is entitled to qualified
                                                                    create" the suspect's Skype account.
immunity but Deputy District Attorney Jangla is not.

                                                                    The issue is whether it was false or recklessly misleading for
AFFIRMED IN PART; REVERSED IN PART. 2                               the search warrant application to state that Skype required
                                                                    a "valid" email address, when at the time Skype did not
2                                                                   require registrants to supply a "verified" email address.
       The parties shall bear their own costs.
                                                                    Because Jangla testified he understood the difference between
                                                                    a "valid" and "verified" email address, the majority concludes
BRESS, Circuit Judge, dissenting in part:                           plaintiffs "made a substantial showing" that Jangla's "failure
I agree with the majority in all but two respects.                  to clarify the meaning of the word 'valid' in the affidavit was
                                                                    in reckless disregard for the truth."
First, although the court holds that all defendants are entitled
to qualified immunity on plaintiffs' claims that the search        · I respectfully disagree. The warrant application was accurate
warrant lacked probable cause, the majority concludes,               on its face: Skype at the time required only a "valid" email
without analysis, that defendants' "belief in the existence          address, and the warrant application tracked the language on
of probable cause was incorrect." In my view, we should              Skype's own website, which instructed registrants to "[u]se a
not have opined in this manner on what is an involved and            valid email address" when creating an account. That Jangla
fact-bound constitutional question, especially when doing so         understood the technical difference between a "valid" and
is not necessary to our resolution of this appeal given our          "verified" email address does not connote judicial deception.
detennination that defendants deserve qualified immunity.            I am aware of no evidence suggesting that Jangla should
ti/I Pearson v. Callahan, 555 U.S. 223, 237, 129 S.Ct. 808,          have known that referring to a "valid" email address would
                                                                     misleadingly suggest that a "verified" address was required,
172 L.Ed.2d 565 (2009). I thus do not join this aspect of the
                                                                     or that a "valid" address is commonly regarded as a "verified"
court's disposition.
                                                                     one. Jangla himself did not believe this. He testified that
                                                                     requiring a verified email address is not "standard in the
Second, I believe we should also reverse the denial of
                                                                      industry" and there "are a lot of services that don't offer that
qualified immunity on the judicial deception claim against
                                                                      or don't require that."
Deputy District Attorney Jangla. I thus respectfully dissent
from Part II.A of the majority's disposition, which allows this
                                                                    I thus cannot conclude that Jangla demonstrated a reckless
claim to proceed.
                                                                    disregard for the truth. He did not engage in judicial deception
                                                                    and is entitled to qualified immunity on this claim.
 *3 A judicial deception claim will survive summary
judgment on grounds of qualified immunity only if the
plaintiffs make, among other things," 'a substantial showing         All Citations
of [a defendant's] deliberate falsehood or reckless disregard
                                                                     --- Fed.Appx. ----, 2020 WL 3411272
for the truth.' "    Chism v. Washington, 661 FJd 380, 386
(9th Cir. 2011) (quoting     · Liston v. Cty. of Riverside, 120



                @   2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
      Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 6 of 27
Finkelstein v. Jangla, ••• Fed.Appx . •••• (2020)




End of Document                                        @   2020 Thomson F<eut.ers. No claim to original U.S. Government Works.




                @   2020 Thomson Reuters. No claim to original U.S. Government Works.                                        4
     Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 7 of 27
People v. Jackson, Not Reported in Cal.Rptr.3d (2011)


                                                                  the jury convicted Jackson and Nevarez of all charges and
                                                                  found true the enhancement allegations. The jury was unable
                   2011 WL 902029
                                                                  to reach a verdict as to the charges against Magallanes.
                Not Officially Published
                                                                  The trial court sentenced Jackson to 28 years in prison and
 (Cal. Rules of Court, Rules 8.1105 and 8.1110, 8.1115)
                                                                  Nevarez to 30 years in prison. On appeal, Nevarez raises
   Only the Westlaw citation is currently available.
                                                                  several evidentiary issues and both defendants claim the court
     California Rules of Court, rule 8.1115, restricts            should have granted their respective motions to suppress. We
 citation of unpublished opinions in California courts.           conclude all the contentions raised lack merit, and we affirm
                                                                  the judgments.
Court of Appeal, Fourth District, Division 3, California.

        The PEOPLE, Plaintiff and Respondent,
                              v.                                                                I
                Thomas JACKSON, et al.,
                                                                  On October 30, 2003, Deputies Kenneth Olszewski and
               Defendants and Appellants.                         William Baker, working as part of a narcotics task force,
                                                                  had under their surveillance Nevarez driving a silver Toyota
                        No. Go41185.
                                                                  Sequoia SUV (silver SUV). They watched Nevarez engage in
                                   I                              "counter surveillance driving" before pulling the silver SUV
                 (Super.Ct.No. 04ZF0075).
                                                                  into 12327 Woodrnff (the Woodmff property). Baker saw
                                   I                              three individuals, which included Nevarez, load several duffel
                       March 16, 2011.
                                                                  bags from the silver SUV into an 18-wheel tractor trailer big
Appeal from judgments of the Superior Court of Orange             rig (big rig).
County, Lance Jensen, Judge. Affirmed.
                                                                  The officers saw a different man drive away in the silver SUV.
Attorneys and Law Firms                                           When the big rig pulled out of the Woodmff property, it was
                                                                  followed by a black Chevrolet Suburban SUV (black SUV).
Susan D. Shors, under appointment by the Court of Appeal,
                                                                  The black SUV stopped following the big rig once it reached
for Defendant and Appellant Thomas Jackson.
                                                                  the freeway.
Michael Ian Garey for Defendant and Appellant Edward
                                                                  Not wanting to alert Nevarez and the others there was an
Nevarez.
                                                                  ongoing narcotics investigation, Olszewski asked another
Edmund G. Brown, Jr., Attorney General, Dane R. Gillette,         law enforcement officer to pull over the big rig. Deputy
Chief Assistant Attorney General, Gary W. Schons, Assistant       Christopher Thompson stopped the big rig and discovered
Attorney General, Lilia E. Garcia and Jeffrey J. Koch, Deputy     250 kilograms of cocaine stored in 15 duffel bags, as well
Attorneys General, for Plaintiff and Respondent.                  as seven cellular telephones. There were no fingerprints on
                                                                  the packages. The following day, the tow truck driver who
                                                                  took the big rig to the impound yard found a pistol on the
                          OPINION                                 floorboard next to the driver's seat.

O'LEARY,J.                                                        Jackson admitted "Hector" and someone else put the duffel
                                                                  bags into his cab. He looked in one of the bags and saw a"
 *1 Thomas Jackson, Edward Nevarez, and Brian                     'white form'" he assumed was cocaine. He said he was paid
Magallanes were charged by grand jury indictment in 2004          $100,000 to deliver the bags to a trnck stop in Bolingbrook,
with (1) conspiracy to sell or transport a controlled substance   Illinois. As for the pistol, Jackson claimed he found it on the
and possession for sale of a controlled substance, (2)            side of the road in Oklahoma in 1999, and he kept it in an area
transportation of a controlled substance, and (3) possession      behind the driver's seat.
for sale of a controlled substance. Attached to all these
counts were enhancements for personal arming with a firearm        After Jackson's arrest, the deputies continued their
and for possessing over 80 kilograms of cocaine. In 2007,          surveillance of Nevarez and others until February 22, 2004.
      Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 8 of 27


The deputies then obtained and executed search warrants
at premises and vehicles, including those associated with
Nevarez. At Nevarez's house at 8920 Arrington, in the City
                                                                                               II
of Downey (the Arrington residence) agents found a large
sum of cash and keys to the silver SUV. They also found a         A. Expert Testimony
memorandum book in the china cabinet containing various           Nevarez made numerous objections to Baker's and
alpha and numeric notations inside (pay/owe sheets), as well      Olszewski's expert witness testimony as to the structure
as the sheriffs office case number for Jackson's arrest. In the   of large scale narcotics organizations, information about
silver SUV, agents found a secret compartment containing a        their international scope, counter surveillance driving, and
loaded semi-automatic pistol. They also found five unboxed        habits of drug traffickers (such as the use of lookouts and
cell phones in the vehicle.                                       "tail gunning" vehicles carrying large quantities of drugs).
                                                                  He asserted their testimony was like drug courier profile
 *2 Before trial, the court partially granted Nevarez's motion    evidence that has been condemned by many state and federal
for discovery under     Pitchess v. Superior Court (1974) 11      courts. (See     People v. Brown (1981) 116 Cal.App.3d
Cal.3d 531 (Pitchess ). The court conducted an in camera
                                                                  820;     People v. Hernandez (1977) 70 Cal.App.3d 271.)
hearing of Baker's records and determined there was nothing
                                                                  Specifically, Nevarez complained Baker's testimony tended
to disclose. Nevarez's motions to suppress evidence, traverse
                                                                  to connect the events of one day (October 30) with
the search warrant, and suppress statements were denied.
                                                                  an uncharged international conspiracy, and Olszewski's
Jackson's motion to suppress evidence based on his claim of
                                                                  testimony impermissibly referred to Nevarez's mental state
involuntary consent to search and        Miranda 1 violations     while driving, attributing to him a particular motive. We find
was also denied.                                                  no reversible error.

                                                                  First, as pointed out by the Attorney General, the objections
           Miranda v. Arizona (1966) 384 U.S. 436.
                                                                  raised below to the expert evidence related to discovery
After the trial started, an issue arose over the destruction      obligations and lack of foundation. The Attorney General
of the contraband. Nevarez moved to dismiss or exclude            argues Nevarez did not preserve the issue of "profile
evidence based on violations of due process and Health            evidence" for appeal. We agree.
and Safety Code section 11479. The motions were denied.
Nevarez also filed a motion in limine to exclude evidence of      Olszewski testified about his surveillance of Nevarez's
items seized and events occurring after October 30, 2003 (the     driving for several days in October, including the date of the
date of Jackson's arrest) including: (1) documents, .38 caliber   October 30, 2003 incident. On that day, he began watching
revolver, and $3,711 seized from the Arrington residence; (2)     Nevarez at 7 a.m. The team followed the silver SUV driven
six cell phones and a .40 caliber handgun seized from the         by Nevarez to a carwash, and then to the Woodruff property.
silver SUV; (3) drugs, three handguns, and documents seized       This was a gated area containing boats and off-road vehicles.
from 8533 5th Street, Downey; (4) documents seized from the       Nevarez's name was on the gas bill for this address.
Woodruff property; and (5) documents seized from 6105 Pala
Ave, Maywood. This motion was denied.                              *3 Nevarez dropped off a male Hispanic at the Woodruff
                                                                  property and then drove to a house on Fifth Street. After
At trial, over defense objections, Baker provided expert          stopping briefly, Nevarez returned to the Woodruff property.
testimony about how drug traffickers typically transport          He first drove southbound past the Woodruff property's gated
cocaine from Columbia, through Mexico and into the United         area, he made a three-point turn and drove northbound past the
States. Because this testimony is challenged on appeal, a more    gated area again. He then made a U-turn to return southbound
detailed description is saved for our discussion of this issue.   to the Woodruff property and he parked in front of it.

The defense aggressively attacked the integrity of Baker's         Olszewski was next asked whether based on his training
testimony and the surveillance photographs. The court              and experience this driving pattern had any significance
denied Nevarez's efforts to admit photographs and videotape        "as it relates to narcotics." Nevarez's counsel objected on
recreations of the duffel bags being transferred.                  foundational grounds. The court sustained the objection.
     Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 9 of 27
People v. Jackson, Not Reported in Cal.Rptr.3d (2011)



                                                                    police but for protection against theft because cocaine is so
The prosecution then asked Olszewski to describe in detail          valuable. Nevarez's counsel interrupted by asking the court to
his training and background in law enforcement, particularly        note his continuing objection to this line of questioning. The
with respect to narcotics trafficking. Olszewski stated he          court stated, "As previously discussed and noted, yes."
received training on counter surveillance. He explained
counter surveillance driving "is a type of driving used to either    *4 Baker went on to describe the ways drug traffickers
detect iflaw enforcement is following you or to be consistent       protected their operations from being discovered by law
with driving that would not allow you to be followed to any         enforcement. For example, he said the police use wire taps
particular location ... while you are driving." When asked          and so to avoid detection the drug traffickers "use more
again if Nevarez's driving had any significance, Nevarez            than one phone and they compartmentalize their organization.
objected again stating "no foundation." This time the trial         Maybe on one phone they will talk to this truck driver and
court overruled the objection. Olszewski opined the driving         maybe on this phone they will talk to the source of cocaine.
he saw looked like counter surveillance driving.                    Maybe on this phone they will talk to the guy that brings them
                                                                    money [ ... etc.]" He added they also use counter surveillance
Baker recited his 21 years of training and experiences in law       driving and use lookouts. Baker said the drug traffickers drive
enforcement and in particular his expertise with respect to         in a way that they can see if they are being followed, such
narcotics trafficking. Baker explained for the past six years       as making frequent lane changes and quick U-turns to see if
he has been assigned to the Regional Narcotics Suppression          anyone makes a turn behind them.
Program (RNSP) where he investigates cocaine traffickers
every day. The prosecutor asked Baker to describe, based            Bal(er testified about seeing Nevarez load duffel bags into
on his training, how cocaine typically gets into the United         the big rig and that he believed Nevarez followed the big
States. He replied it usually comes from South America.             rig in a black SUV in a "tail gunning" tandem manner to
He explained the rock cocaine is processed in Columbia, is          look out for law enforcement. He opined this kind of driving
transported to Mexico, and then usually driven across the           was significant in relation to narcotics trafficking, stating, "I
border. He stated the drugs are stored for a short time in a        always liken it to World War II, and how the fighter pilots
"stash location" in the Los Angeles area before being moved         would escort ... the B-52s to their mission. And it was the
to other large cities around the United States such as New          fighter pilot's job to get in the way so that the B-52 could
York, Miami, Chicago, and Detroit.                                  accomplish its mission. [H]e's supposed to look for the enemy,
                                                                    for law enforcement, or for other drug traffickers. So he
Nevarez's counsel asked for a sidebar conference and asked          would follow in tandem and just watch for us." Nevarez's
if the prosecution intended to offer Baker as an expert on          counsel did not object to this testimony, but at the next recess
narcotics trafficking. When counsel heard the answer was            he renewed his objection to Baker testifying as an expert
"yes," counsel asked for copies of the expert's reports. He         witness "until the defense has been given a written report
was told none existed. Nevarez's counsel then objected on the        of his testimony" and moved to strike his prior testimony.
grounds the prosecution had not complied with its discovery          The prosecution agreed the defense would be entitled to a
disclosure obligation by providing a report as to what Baker         report if one existed, but explained not all witnesses prepare
would be testifying to as an expert witness. Nevarez's counsel       reports. Nevarez's attorney proposed the defense was entitled
stated he was under the impression Baker was a fact witness,         to an oral statement from the prosecutor as to what the expert
not an expert witness. The court overruled the objection.            would testify to. The court stated the objections were noted
                                                                     for the record, but were overruled. It denied the motion to
Baker continued testifying by stating that in. 2003 the value        strike Baker's testimony. Nevarez's and Jackson's motions for
of one kilogram of cocaine would be about $13,000. Baker             a mistrial were also denied.
also described for the jury the "division of labor ... in a
major trafficking of multiple kilo[gram]s of cocaine[.]" He         Baker's testimony continued about his surveillance of
stated at the top of the chain were the drug cartels in Mexico.     Nevarez after October 30. He twice saw Nevarez use a
Under them were "brokers" in Los Angeles who received               payphone. When he began discussing the reasons a drug
and arranged for large distributions to other cities, where the     trafficker would use payphone, Nevarez's objection for "no
drugs were given to smaller dealers to sell on the street. Baker    foundation" was sustained. To address this objection, the
testified narcotics traffickers carry firearms not to shoot the     prosecutor asked Baker to recount his past experience with



                 @   2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
     Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 10 of 27
People v. Jackson, Not Reported in Cal.Rptr.3d (2011)


surveillance and his conversations with drug traffickers about      Consequently, Nevarez has forfeited the "profile evidence"
their use of payphones when they have cell phones. The trial        arguments by failing to raise them at trial. It is well settled
court overruled Nevarez's objections based on speculation           an" 'objection must be made in such a way as to alert the
and an improper hypothetical.                                       trial court to the nature of the anticipated evidence and the
                                                                    basis on which exclusion is sought, and to afford the People an
Baker stated that if a narcotics trafficker believes he or she
is a target of law enforcement and his or her cell phone has
                                                                                                                (t
                                                                    opportunity to establish its admissibility.'" 8People v. Holt
                                                                    (1997) 15 Cal.4th 619, 666-667; Evid.Code, § 353, subd. (a).)
been compromised, he or she will make important calls from
                                                                    A general objection to the admission or exclusion of evidence,
a payphone because typically they are not wire tapped. He
                                                                    or one based on a different ground from that advanced at trial,
added, "They could be making a phone call to tell somebody,
                                                                    does not preserve the claim for appeal.
I've got a new cell phone number [or] ... meet me here .... "
Nevarez objected again and moved to strike the testimony as
nonresponsive and speculative. The court agreed and ruled           For example, in!' People v. Hill ( 1992) 3 Cal.4th 959 (Hill),
everything after "[t]hey could be ... " was striken.                disapproved on another ground in     Price v. Superior Court
                                                                    (2001) 25 Cal.4th 1046, 1069, footnote 13, the prosecutor
 *5 "A profile is a collection of conduct and characteristics       objected to the admission of a hearsay statement, and the
commonly displayed by those who commit a certain crime,"            defense responded that the evidence was not hearsay because
and "[p]rofile evidence is generally inadmissible to prove          it was in the form of a question. The court in Hill held the
guilt" because it is " 'inherently prejudicial' " due to "          defense could not appeal the exclusion of the evidence on the
'the potential of including innocent people as well as the          ground the statement was not hearsay because it explained the
guilty' " within the profile.      People v. Robbie (2001)          defendant's state of mind, as the defense had not presented
92 Cal.App.4th 1075, 1084-1085.) Profile evidence unfairly          that ground to the court and the prosecutor at trial.   ('ff!! Hill,
relies upon deductive reasoning that "criminals act in a certain
way; the defendant acted that way; therefore, the defendant is      supra, 3 Cal.4th at pp. 988-989.) Likewise, in r'10People
                                                                    v. Visciotti (1992) 2 Cal.4th 1, defendant objected to only two
a criminal."~- (Id at p. 1085.) This sort of evidence invites       specific inquiries during cross-examination, and based those
the jury "to conclude that, because the defendant manifested        objections on relevancy and assuming facts not in evidence.
some characteristics, he committed a crime."          (Id. at p.    The Supreme Court ruled defendant had failed to preserve his
                                                                    appellate claims that the prosecutor's questions amounted to
1087.) As summarized by the Supreme Court in!' People v.
                                                                    improper testimony and that the cross-examination exceeded
Smith (2005) 35 Cal.4th 334, 358 (Smith), "Profile evidence
is objectionable when it is insufficiently probative because        the scope of direct examination. 'p e(ld. at pp. 51-52.)
the conduct or matter that fits the profile is as consistent with   Similarly, we find in this case Nevarez failed to preserve his
innocence as guilt."                                                challenges to the admissibility of the purported profile expert
                                                                    testimony.
Nevarez cannot point to any part of the record, and we
found none, in which he objected to the testimony as being           *6 In any event, the trial court did not abuse its
overly prejudicial "profile" evidence. We recognize" 'profile       discretion in admitting the expert testimony as it was
evidence' ... is not a separate ground for excluding evidence;      relevant and probative to the case. It gave the jury
such evidence is inadmissible only if it is either irrelevant,      background information to better understand the nature of the
lacks a foundation, or is more prejudicial than probative ....      evidence presented.   (f  Evid.Code, § 80 l [expert testimony
[Citation.]"(,, Smith, supra, 35 Cal.4th at p. 357.) However,       admissible if the subject matter is beyond common experience
none of Nevarez's objections at trial related to whether the        and would assist the trier of fact].) "Not all testimony
testimony improperly invited the jury to conclude he fit the        concerning general patterns of criminal activity is 'profile'
                                                                                  it<
profile of a drug trafficker. Rather, his objections related to     testimony." (f People v. Lopez (1994) 21 Cal.App.4th 1551,
perceived discovery abuses and that the deputy lacked the           1555 (Lopez ).) "Background testimony is not 'profile'
foundation for his opinions.                                        evidence and does not specifically address the guilt or
                                                                    innocence of the defendant. Instead, it enables the jury
                                                                    to understand other evidence that does address guilt or



                (i;.; 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
     Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 11 of 27
People v. Jackson, Not Reported in Cal.Rptr.3d (2011)


innocence. [Citation.] Thus, in a prosecution for possession          *7 Nevarez filed a motion in limine to exclude any evidence
of cocaine for sale, the evidence might show recovery of only        of events that occurred after October 30, 200 3. The prosecutor
a small amount of the drug at defendant's house together with        argued the evidence was relevant and probative because it
recovery of a large number of small plastic baggies. A police        supported the prosecution's theory Nevarez played a bigger
officer with appropriate expertise may be allowed to testify         role than just loading the big rig in the narcotics conspiracy.
that cocaine is sold in small plastic baggies in order to explain    The prosecutor asserted, "The [P]eople have to prove his
the meaning of the evidence itself. [Citation.]" (Id. at p. 1556.)   knowledge of the narcotics and that he was in possession of
                                                                     those narcotics either for purpose of sale by himself or aiding
And inf *4Peop/e v. Harvey (1991) 233 Cal.App.3d 1206, a
                                                                     and abetting others for the purposes of sales." In addition,
police expert was permitted to testify in detail concerning the
                                                                     the prosecutor claimed the evidence was relevant because
organization and methods employed by Colombian cocaine
                                                                     the defense was trying to prove Baker committed perjury
rings. He then testified as to the meaning of evidence in the
                                                                     and the evidence would corroborate Baker's testimony.
case against the backdrop of the organizational structure and
                                                                     Nevarez responded by arguing evidence seized four months
methodology.       (Id. at pp. 1216-1217.)                           after the crime could not be relevant to the crime and it
                                                                     would not bolster Baker's credibility. The court disagreed,
Here, Olszewski and Baker did not opine Nevarez's activities         and determined the items in question were relevant and
necessarily made him a drug trafficker. Rather, they described       admissible.
the type of activity often employed by drug traffickers to
explain why they found the activities of Nevarez and his             Later, Nevarez filed a supplemental motion in limine to
companions significant. Stated another way, it offered a             exclude evidence of uncharged misconduct occurring four
possible explanation of the activity observed, which would           months after the October 30 incident. Specifically, the
be beyond the experience of an ordinary juror. As aptly              prosecution's proposed to admit evidence Nevarez delivered
noted by the Attorney General, the evidence is comparable            a black bag to a residence on February 12, 2004, containing
to the evidence in gang cases where the expert is permitted          $150,000. The court stated the evidence was not admissible
to assist the jury in understanding a gang member's motive           under Evidence Code sections 1101, subdivision (b), and 352.
in shooting or committing a crime when there appears to be           However, the court stated it reserved issuing a ruling in case
no provocation or ordinary reason. (See ,,hl' People v. Williams     the defense opened the door by attacking Baker's credibility.
(1997) 16 Cal.4th 153, 192-193.)
                                                                     The first day of trial, Nevarez filed another motion in limine
Finally, we note the jury was instructed to carefully examine        to exclude evidence seized in February 2004. In making its
the expert testimony and qualifications. (CALCRIM No.                ruling, the court clarified its prior rulings on this type of
332.). The jurors can "disregard any opinion that [they]             evidence, stating, "All right, then. I'll go off the property list
find unbelievable, unreasonable, or unsupported by the               here then. [11 The court having read defense counsel's motion
evidence." (Ibid.) Considering the strength of the case against      in limine as well as having heard argument, as well as going
Nevarez, we perceive no reasonable probability of a different        through each and every item and pursuant to Evidence Code
result if the experts had not explained how drug traffickers         section 352, and weighing ofits prejudice as well as probative
operated. The prosecution's case was based on the extensive          value, the court rules as follows: The court will find items 1, 2,
surveillance efforts of several different officers. Nevarez was      3, 8, 11, 14 as to the scale only, 15 as to the plastic packaging
seen driving to the Woodruff property and loading duffel bags        only, 16 as it relates to photos of the defendant and the
containing 250 kilograms of cocaine into Jackson's truck.             surveillance search terms used. The court finds their probative
Nevarez was interested in Jackson's case after his arrest by         value outweighs their prejudicial value and therefore under
recording and keeping safe the case number-an act fwiher              [Evidence Code section] 352 they will be allowed in. ['I]] At
linking the two men. Any possible error in admitting the              this time I also want to supplement my ruling on [Nevarez's
 expert's testimony was harmless.                                     counsel Evidence Code section] 402 motion, similar type [of]
                                                                      motion that we had last week. And while the court indicated
                                                                      that it was admitting certain evidence on relevance grounds
B. Motion in Limine Regarding Evidence Collected After                and not admitting some evidence because it was not relevant,
October 30, 2003                                                      the court failed to elaborate and indicate that as to each
                                                                      and every item that was discussed and that was admitted,



                 @ 2020    Thomson Reuters. No claim to original U.S. Government Works.                                             5
     Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 12 of 27
People v. Jackson, Not Reported in Cal.Rptr.3d (2011)


as to items that were admitted, the court did [an Evidence         January, and then inquired if Baker had been following
Code section] 352 analysis and found that its probative value      Rodriguez during that time period. Baker replied that on
outweighed its prejudicial value and therefore allowed it in.      December 30 he saw Rodriguez meet with two females, and
mJ As to all items that were excluded as part of that motion,      a search of their residence uncovered $268,000. Defense
the court again under [Evidence Code section] 352 [found]          counsel's motion to strike his testimony was granted.
its prejudicial value far outweighed its probative value and       However,' Baker continued to discuss his investigation of
therefore excluded it."                                            Rodriguez in January, stating the information he gathered
                                                                   in January was part of the search warrant he later
 *8 During the trial, Nevarez's counsel cross examined             wrote regarding Nevarez and Magallanes. Baker stated his
Baker and brought to light the limited number of days              investigation of Rodriguez also involved Nevarez. He gave as
Baker personally conducted surveillance of Nevarez, giving         an example his surveillance of Rodriguez's house on January
the impression Baker was not doing very much with the              6, 2004. Baker followed him to Nevarez's brother's business.
investigation for a period of four months. Defense counsel         Baker saw Rodriguez put a briefcase into the trunk of a
asked Baker to mark the days he personally watched Nevarez         Toyota Avalon. They followed the Toyota to a residence in
on a calendar, which turned out to be a total of four days in      Downey, but then terminated their surveillance. Baker said
October, three days in November, three days in December,           another investigation that "related to ... Nevarez" occurred
zero days in January, and two days in Febru¥)1.                    the following day, January 7. Baker's team followed a BMW
                                                                   XS to an automobile auction in Anaheim, but then terminated
In redirect, ·the prosecutor asked Baker to explain the scope of   their surveillance.
his surveillance efforts, particularly in January. Over multiple
defense objections, Baker stated that in early October his          *9 Nevarez's counsel asked for a sidebar conference. The
team started surveillance of Degoberto Rodriguez, whom             court asked the prosecutor about the relationship between
they had determined was a drug trafficking "facilitator." He       the briefcase and Nevarez. The prosecutor stated he believed
explained a "facilitator" is responsible for equipping vehicles    the issue related to the "incident that we 402'd. And you
with "hidden compartments to stash money and cocaine"              said I could raise the issue later" if Baker's credibility
typically used to cross the Mexican/California border.             was challenged. The prosecutor explained, Nevarez's counsel
                                                                   "went month by month, asking [Baker] exactly what he did
Baker also was permitted over defense objections to explain        in relation to investigating this case. And I think the jury
why his team determined Rodriguez was a facilitator. Baker         has been given a false impression because [Nevarez] was
said that in September 2003, agents discovered Rodriguez           followed on February 12 of2004."
took part in a conspiracy to distribute cocaine. Specifically,
Baker said his team saw Rodriguez meet with an individual          The court stated it believed the prosecution was "just going
and hand him a bag "we believed ... it to have been money."        a little too far in going into one of the 402 areas." The
The agents followed the individual, driving a gold BMW XS,         court added, "I don't have a problem with you going back
until he entered Mexico. The agents waited for the vehicle to      and bolstering, you know, that appearance [Baker did not do
return and when they searched it they found 14 kilograms of        much for four months] by indicating what he's done as far as
cocaine. Baker stated "based on the other individuals that he      surveillance as it relates to this case. It is just the matter of
was meeting with [and] the other arrests that we subsequently      how far we're going to stretch that.. .. [I]fwe stretch it too far
made, we knew that that's what he was doing. And he was            we're going to get ... not only into previous 402's but we're
subsequently convicted in federal court of conspiracy to           going to get into an area where it's going to become more
distribute cocaine."                                               prejudicial than probative." The prosecutor repeated Nevarez
                                                                   opened the door because his counsel questioned Baker if that
Baker then stated during their surveillance of Rodriguez on        was "all the investigation you [ (Bal<er) ] did that month,
October 6, they followed him to a house in Norwalk, next           which is not true." The court replied, "there is a difference
to Nevarez's Arrington residence. Rodriguez met Nevarez in         between what additional information you did [gather] and the
front of the house.                                                extent that we're going to get into that additional surveillance
                                                                   you did .... I don't have a problem with you showing through
The prosecution asked Baker to recall the defense's cross-         this witness that he has done, there is more that he did other
examination questions about his lack of surveillance in            than the impression [Nevarez's counsel] left. [,0 My concern



                © 2020 Thomson Reuters. No c!aim to original U.S. Government Works.                                               6
     Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 13 of 27
People v. Jackson, Not Reported in Cal.Rptr.3d (2011)


is to the extent ... we're going to allow that to go .... that then    also properly concluded such evidence should be limited.
becomes prejudicial." The court indicated it was going to stop         It was right to stop the prosecution from going any further
any further testimony about what Baker saw Rodriguez do                into the specific nature of Baker's discoveries during his
with the briefcase of money during his surveillance.                   investigation and surveillance of other suspects. However,
                                                                       we conclude the court should have gone one step further
The court asked if there was anything else, and Nevarez's              and granted Nevarez's motion to strike testimony relating
counsel said "Yes. On this January investigation, the                  to Baker's surveillance of uncharged criminal acts of a
questions were couched in terms of what was your                       third party (Rodriguez). The significance of such evidence
investigation. Nevarez is not involved in this investigation           reached well beyond repairing misconceptions about Baker's
with [Rodriguez]. This witness makes a mental connection               investigation efforts.
between the two. And they have got [Rodriguez] doing all this
stuff and ... [11 ... [,r] there is just no foundation for this, and   The Attorney General argues, without supporting case
we have been given no discovery about this, except for this            authority, the court could admit subsequent uncharged bad
search warrant."                                                       acts of third parties under Evidence Code section 1101,
                                                                       subdivision (a), to prove a defendant's knowledge ofa crime
Nevarez moved to strike all the testimony about the January            (committed four months earlier). Nonsense. A defendant
investigation "allegedly involving ... Nevarez as prejudicial.         can seek to admit evidence of a third party's crimes to
There is no discovery, [it falls under Evidence Code section           try shifting the blame and identify the third party as the
352], and it should not be considered by the jury." The court
                                                                       perpetrator. (See t,:,i People v. Davis (1995) IO Cal.4th 463,
denied the motion, finding the evidence more probative than
                                                                       501.) However, the prosecutor cannot admit evidence of
prejudicial and overruled all the other objections.
                                                                       crimes committed by a third party not on trial to prove an

On appeal, Nevarez asserts the court erred in refusing                 element of the crime charged. (See         People v. Jackson
to strike evidence of Rodriguez's uncharged crimes. He                 (1967) 254 Cal.App .2d 655.) "[C]onviction of a felony
asserts this evidence was irrelevant and improperly served             cannot rest upon the tenuous evidence of other crimes of a
to show Nevarez had a criminal disposition by association              third person, not because an essential element of the crime
with uncharged parties who are criminals. The Attorney                 charged is inferred from circumstantial evidence derived from
General responds that under Evidence Code section 1101,                the third person's commission of other crimes, though subtle
subdivision (a), evidence of Nevarez's activities before               proof indeed, but because evidence of crimes committed by
and after the October 30 crime was admissible to prove                 a third person who is not on trial saddles a defendant with
there was a conspiracy to sell/transport/possess drugs. The            the burden of proving the innocence of another."      (Id. at p.
Attorney General asserts evidence of Nevarez's subsequent              660.)
independent bad acts as well as "his association with
Rodriguez and Rodriguez's bad acts were relevant because it            The evidence was more prejudicial than probative because
tended to show that Nevarez was part of a conspiracy to sell           there was no evidence Nevarez had anything to do with
and transport large amounts of cocaine." We conclude it was            Rodriguez's 14 kilogram drug deal in September or with the
error not to grant Nevarez's motion to strike the testimony, but       briefcase delivery in December/January. That Baker clearly
the error was harmless.                                                conveyed his belief Nevarez was involved in the same sort
                                                                       of misconduct as Rodriguez, a facilitator, and impermissibly
 *10 In cross-examination, Nevarez created the impression              created the inference of guilt by association on the charges in
Baker did little investigation of Nevarez in the four months           this case. The relationship between Nevarez and Rodriguez
following the October 30 crime. Nevarez's questions elicited           was not in the scope of the accusatory pleading and merely
admissible evidence that arguably created a misleading                 served to show a criminal disposition (which is prohibited).
impression, but it did not directly contradict or otherwise            Details regarding Rodriguez's subsequent bad acts could not
impeach Baker's testimony. As such, on redirect, the                    serve to rehabilitate Baker's creditability as an investigator.
prosecution was certainly permitted to present relevant
evidence to correct any misleading implications. The court             The erroneous admission of prior or subsequent bad acts
correctly concluded the prosecution could come back and                evidence does not require reversal unless a result more
bolster Baker's investigation in the case. However, the court          favorable to the defendant would have been reasonably



                 @   2020 Thomson Reuters. No claim to original U.S. Government Works.                                              7
     Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 14 of 27
People v. Jackson, Not Reported in Cal.Rptr.3d (2011)


                                                                    limited purpose of proving defendant's knowledge of the drug
probable absent the disputed evidence.        People v. Scheer
                                                                    or his intent to sell, the same does not apply to possessing a
(1998) 68 Cal.App.4th 1009, 1018-1019.) As previously
                                                                    gun. Evidence Nevarez owned a gun four months after the
stated, there was substantial evidence of Nevarez's guilt: A
                                                                    crime does not prove he is a drug dealer but merely suggests
deputy saw Nevarez drive to the Woodruff property, Baker
                                                                    he fits the "profile" of a criminal. Moreover, without referring
saw Nevarez load duffel bags containing 250 kilograms
                                                                    to impermissible profiling evidence, gun ownership would
of cocaine into Jackson's truck, and after Jackson's arrest
                                                                    not necessarily infer or reflect knowledge about other drug
Nevarez kept tabs on his criminal case. We conclude the
                                                                    dealers having a gun on a particular day four months earlier.
erroneous admission of a third party's criminal activity taking
                                                                    To the extent this bad character evidence was relevant it
place after the crime did not result in a miscarriage of justice,                                                                '
                                                                    was more prejudicial than probative and should have been
which would compel reversal of Nevarez's convictions. A
                                                                    excluded.
result more favorable to Nevarez would not have been
reasonably probable if such evidence had been excluded.
                                                                    We conclude any error was harmless applying the standard

                                                                    of review articulated in       People v. Watson (1956) 46
C. Nevarez's Gun
 *11 Four months after the October 30, 2003 crime, deputies         Cal.2d 818, 836. (See     People v. Marks (2003) 31 Cal.4th
found a .40 caliber semi-automatic handgun hidden in                197, 226-227 [errors of rules of evidence such as Evidence
Nevarez's silver SUV. As discussed above, the court denied          Code section 352 do not implicate the federal Constitution
Nevarez's motion to exclude all the evidence seized after           and are reviewed under the Watson "reasonable probability"
the crime (including this gun). Nevarez asserted evidence           standard] ). As articulated in more detail above, it is not
of the gun was improperly admitted at trial. He argues              probable there would have been a different verdict given the
the prosecution impermissibly commented on this evidence,           overwhelming evidence against Nevarez.
pointing out the relationship between guns and narcotics
traffic in closing argument. Nevarez concludes the handgun
                                                                    D. Exclusion ofNevarez's Evidence
is not related in any way to the events on October 30 "and
                                                                    After the prosecution rested, Nevarez sought to introduce
could only have had the impennissible effect of showing an
                                                                    photographs and a videotape reconstruction of what Baker's
evil disposition on the part of ... Nevarez."
                                                                    view perhaps would have been of the Woodruff property
                                                                    on October 30, 2003. Nevarez said his investigator used
The Attorney General argues the gun was relevant under
                                                                    police reports and search warrant affidavits to reconstruct
Evidence Code section 110 l, subdivision (b ), "to show that
                                                                    the crime using similar vehicles and duffel bags loaded with
Nevarez was an integral part of a on-going major drug
                                                                    55 pounds of sugar each. The photographs and videotape
trafficking organization .... The presence of other guns was
                                                                    suggested Baker could not have seen it was Nevarez who
relevant to show that Nevarez knew Jackson would have a gun
                                                                    loaded the duffel bags into the big rig. The court thought the
[on October 30, 2003,] because drug traffickers carry guns to
                                                                    evidence lacked the proper foundation without calling Baker
protect against thefts from other drug traffickers and from law
                                                                    as a witness to testify as to the accuracy of the reconstruction.
enforcement." The Attorney General points out Nevarez was
                                                                    It also indicated the evidence was "cumulative at this point."
charged with the vicarious use of a fireann through Jackson's
                                                                    The court stated it was inclined to deny admission of the
agency on October 30, 2003, and the proof Nevarez owned
                                                                    videotape on the grounds a proper foundation had not been
a gun four months later "was circumstantial evidence that
                                                                    established.
Nevarez would have known that Jackson would have a gun
when he was moving 250 kilos of cocaine."
                                                                     *12 Before making a final ruling, the court decided
                                                                    to conduct a foundational hearing. Nevarez's defense
The cases relied upon by the Attorney General are inapt.
                                                                    investigator, Alan Stevens, testified about how he made
(See   !" People   v. Hill (1971) 19 Cal.App.3d 306, 319-           the videotape and photograph reproductions. During
                                                                    cross-examination, the prosecution revealed there were
320;      fJ>People v. Durham (1969) 70 Cal.2d 171, 181;
                                                                    several discrepancies between the reenactment and Baker's
t·' People v. Griffin (1967) 66 Cal.2d 459, 464-465.) While         circumstances when he observed the crime. The court ruled
evidence of prior drug use and drug convictions is admissible       the reconstruction was like an expert's hypothetical, but
under Evidence Code section 1101, subdivision (b), for the          speculative and inadmissible under Evidence Code section


                 @   2020 Thomson Reuters. No c!aim to original U.S. Government Works.                                            8
    Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 15 of 27


352. The court concluded the evidence was prejudicial
because "the angle is more off to the side than direct, from        E. Destruction of Narcotics-Health and Safety Code
what Baker said" and the design of the SUV and big rig              section 11479
were different. The court listed several other discrepancies         *13 Before Nevarez was arrested in February 2004, law
concluding, "And those are just a few of the bits and pieces        enforcement destroyed all the seized contraband found in
of evidence that clearly show that it is not an accurate            Jackson's big rig. Nevarez moved to dismiss the case or
reconstruction. Again, using the hypothetical given to an           exclude the evidence on two grounds. First, he asserted
expert witness analogy, the reconstruction does not, is not         the failure to preserve this evidence violated Health and
supported by the evidence that's been presented so far in the       Safety Code section 114 79. He also claimed his due process
case.m   So therefore, the reconstruction [evidence] will not       rights were violated because agents had probable cause
be admitted ... at this time."                                      to arrest him but waited until after they destroyed the
                                                                    cocaine, thereby failing to provide him adequate notice of the
On appeal, Nevarez maintains the court's ruling restricted          intended destruction. The trial court determined both grounds
his Sixth Amendment right to attack Baker's credibility.            lacked merit and denied the motion and forbid the defense
However, we conclude the right to admit such evidence can           from mentioning the destruction of evidence. On appeal,
properly be restricted by the trial court under Evidence Code       Nevarez contends if the contraband had been preserved,
section 352 to relevant and probative evidence. And in this         "either dismissal [of the case] or at least dismissal of the
case it cannot be said the court abused its discretion in           enhancement pursuant to   Health and Safety Code section
excluding evidence it determined was inaccurate.                    11370.4 [enhancement for over 80 kilograms] should have
                                                                    resulted." We disagree.
"To be admissible in evidence, an audio or videotape
recording must be authenticated. [Citations.] A videotape           Health and Safety Code section 11479 requires in pertinent
recording is authenticated by testimony or other evidence           part that destruction of a controlled substance in excess
" 'that it accurately depicts what it purports to show.'            of 10 pounds can occur if: "[ill (a) At least five random
"[Citation.]"     People v. Mayfield (1997) 14 Cal.4th 668,         and representative samples have been taken, for evidentiary
747.) "In ruling upon the admissibility of a videotape, a           purposes, from the total amount of suspected controlled
trial court must determine whether: (1) the videotape is a          substances to be destroyed. These samples shall be in addition
reasonable representation of that which it is alleged to portray;   to the 10 pounds required above .... [ill (b) Photographs have
and (2) the use of the videotape would assist the jurors in         been taken which reasonably demonstrate the total amount
their determination of the facts of the case or serve to mislead    of the suspected controlled substance to be destroyed. [ill
                                                                    ( c) The gross weight of the suspected controlled substance
them."    People v. Rodrigues (1994) 8 Cal.4th 1060,                has been determined either by actually weighing . .. or by
1114-1115 [inaccuracies in a videotape, including different         estimating the weight after dimensional measurement of the
lighting conditions, did not make it inadmissible];   People        total .. .. [ill (d) .. . [ill Subsequent to any destruction of a
v. Gonzalez (2006) 38 Cal.4th 932, 953 [inaccuracies in crime       suspected controlled substance pursuant to this section, an
scene videotape offered by the defense warranted exclusion].)       affidavit shall be filed within 30 days in the court which has
                                                                    jurisdiction over any pending criminal proceedings pertaining
In this case, the court determined the photograph and                to that suspected controlled substance .... " Because section
videotapes did not accurately illustrate the issue for which          114 79 is essentially a legislative declaration of the required
it was offered, i.e., could Baker see from his vantage point         "rigorous and systematic procedure" designed to preserve
Nevarez load the duffel bags into the truck. The record              evidence of a controlled substance, nothing less than strict
shows the court reasonably concluded there were several              compliance with its provisions will satisfy the dictates of due
discrepancies that rendered the evidence not sufficiently            process.   People v. O'Hearn (1983) 142 Cal.App.3d 566,
similar to the actual circumstances. We find no abuse of             572 (O'Hearn ).)
discretion.   C   People v. Boyd (1990) 222 Cal.App .3d 541,
566.)                                                                Here, the court found no merit to the due process argument
                                                                     about the timing of the destruction. It also determined law
                                                                     enforcement substantially complied with Health and Safety
                                                                     Code section 114 79. It considered evidence Orange County
     Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 16 of 27
People v. Jackson, Not Reported in Cal.Rptr.3d (2011)


Sheriffs Department Forensic Science Services weighed and           handling of the contraband before it was destroyed. Sanctions
preserved samples from the packages of cocaine. Agents              were not imposed as a result of its actual destruction. In this
determined the net weight of83 of the packages/bricks. From         case, Nevarez's motion was based both on how and when
these packages, 83 samples were preserved. In addition, 10          the evidence was destroyed. On appeal, Nevarez does not
kilograms of the packages were kept.                                articulate what aspect of the trial court's ruling was incorrect,
                                                                    or why it was made in error. A trial court's ruling is presumed
On appeal, Nevarez acknowledges Health and Safety Code              to be correct and the burden of demonstrating error rests
section 114 79 permits destruction of evidence if certain
                                                                    squarely on the appellant. (See      Winograd v. American
requirements are met. He states this statutory provision should
                                                                    Broadcasting Co. (1998) 68 Cal.App.4th 624, 631-632, and
be viewed as codification of due process principles. He
                                                                    cases cited therein.) When an appellant raises an issue "but
then jumps to the conclusion the destroyed evidence was
                                                                    fails to support it with reasoned argument and citations to
exculpatory, skipping any explanation as to why. Specifically,
Nevarez failed to articulate whether he believed the court was      authority, we treat the point as waived. [Citations.]"(!";* Badie
wrong in concluding (1) there was substantial compliance            v. Bank of America (1998) 67 Cal.App.4th 779, 784-785,
with Health and Safety Code section 11479, or (2) in                see also  f&  Kim v. Sumitomo Bank (1993) 17 Cal.App.4th
ruling there were no due process concerns arising from the          974, 979 [appellate court not required to consider points not
prosecution's delay in filing charges against him after the         supported by citation to authorities or record].) An appellant
evidence was destroyed, or (3) wrong on both issues.                may not simply make the assertion the ruling is erroneous
                                                                    and leave it to the appellate court to figure out why. Because
 *14 Nevarez concludes his argument on appeal by inserting          Nevarez does not explain how he was prejudiced by the
two lengthy quotations from the O'Hearn case, but this legal        destruction before he was charged, or explain how there was
authority is not particularly instructive because the case is       not substantial compliance with the statute, we conclude the
not analogous. In        O'Hearn, supra, 142 Cal.App.3d at          trial court properly denied the dismissal/suppression motion.
pages 569 to 572, the court explained, "The trial court found       (See People v. Superior Court (Calamaras) (1986) 181
that the sheriff made a good faith attempt to comply with           Cal.App.3d 901, 905.)
the provisions of Health and Safety Code section 11479 in
the destruction of the 2,970 pounds of marijuana collected
                                                                    F Nevarez's Motion to Suppress Based on Inadequate
in the state truck from 16 different places, which included
                                                                    Probable Cause for the Search Warrant
appellants'. But by that time it was too late to comply with that
                                                                     *15 Nevarez asserts the affidavit in support of the search
section as to each grower. The problem created in this case
                                                                    warrant contained stale information and, therefore, did not
preceded the actual destruction of the plants. The effective
                                                                    demonstrate probable cause. He explains Jackson's arrest and
destruction occurred when the approximately 100 pounds
                                                                    the search of his truck was old information (four months old)
of plants found in the pickup were commingled with the
                                                                    by the time the search warrant was issued. He concludes such
2,870 pounds of other plants since they could no longer
                                                                    information would not reasonably support probable cause the
be identified, analyzed or used as evidence in any way to
                                                                    items to be seized would still be found at the target locations.
establish quantity and quality. Quantity is, of course, a key
                                                                    The Attorney General responds the affidavit was sufficient
 question on the issue of possession for sale or for personal
                                                                    because in addition to the event occurring on October 30,
use. This cannot be considered an attempt to adhere to
                                                                    there was information about Nevarez's suspicious activity
 'rigorous and systematic procedures' to preserve the evidence
                                                                    in the months before and after the October 30 incident,
 as required by [well settled case authority], ... nor compliance
                                                                    demonstrating his illegal activities were ongoing. We agree,
 with Health and Safety Code section 11479. Here ... it is clear
                                                                    and conclude the motion to suppress was correctly denied.
 that the procedure employed by the sheriff in commingling
 all the plants seized in the 16 areas resulted not in the
                                                                    Baker prepared an affidavit to support the search warrant. In
 preservation of evidence, but rather, in its destruction by not
                                                                    the statement of probable cause he first recounted his training
 being identifiable." (Italics added.)
                                                                    and experience. He recounted his duties with the RNSP
                                                                    included the investigation, surveillance, and apprehension of
In the case before us, the evidence (cocaine) was not
                                                                    major narcotics traffickers in Southern California. He stated
commingled with drugs from other crimes. The O'Hearn
                                                                    RNSP began its investigation on September 11, 2003, of
court's imposition of sanctions was due to the sheriffs


                 @   2020 Thomson Reuters. No claim to original U.S. Government Works.
    Case
People      1:20-cv-00522-NONE-JLT
       v. Jackson,                              Document
                   Not Reported in Cal.Rptr.3d (2011)              39-1 Filed 07/29/20 Page 17 of 27


a group of suspected traffickers (which ultimately included       *16 Later that day, Baker saw the same silver Toyota
Nevarez).                                                        Sequoia being driven by Nevarez to a mall, where he met
                                                                 two men. One of the men was Rodriguez's associate, Ramirez.
The RNSP first started with surveillance of Rodriguez and        Baker opined drug dealers prefer to meet with only the buyer
determined he had six vehicles all registered using an address   of their narcotics to protect themselves and keep secret their
in Perris, California. The team began surveillance of the        narcotics activities. In October 2003, RNSP decided to put
Perris residence. They noted Rodriguez's residence had three     Nevarez under surveillance. They saw Nevarez drive Ramirez
vehicles in the driveway that were not registered to him,        to a moving and storage facility in South Gate, and then
a technique often used by drug traffickers to protect their      they drove back to the mall together, where Nevarez dropped
identity from law enforcement.                                   off Ramirez in the parking lot. The next day members of
                                                                 RNSP began surveillance at Nevarez's house and followed
In mid-September 2003, RNSP observed Rodriguez park his          his car. On October 21, Baker resumed his surveillance of
vehicle near a gold BMW at a McDonald's restaurant and saw       Rodriguez and believed he picked up a large sum of cash from
him hand a bag to its two occupants. RNSP knew the BMW           a forklift shop and took it to the bank. On October 22, RNSP
had a hidden compartment and followed the vehicle until it       seized 1,500 pounds of marijuana from a nursery in Riverside,
crossed the border into Mexico. RNSP believed Rodriguez          arresting several people including Ramirez. Agents also
likely gave the men money to bring cocaine back into the         seized $35,000 cash from Ramirez's house. During the last
United States. The BMW was stopped and searched by U.S.          few days of October, RNSP continued their surveillance of
Customs when it reentered the United States. Seventeen           Rodriguez. Baker described in detail the events leading up
kilograms of cocaine were found in a hidden compartment on       to the seizure of cocaine and Jackson's arrest at the end of
the floor.                                                        October.

Baker described in detail his investigation of Rodriguez, the     The surveillance continued in November. Baker stated he
various people he met, and the vehicles he drove in October.       drove to the Woodruff property on November 17, 2003,
For example, Baker saw Rodriguez's associates engaged              and saw a Ford truck attached to a trailer carrying a 2002
in counter surveillance driving. He explained this behavior       Eliminator boat, a toy hauler, and a sand rail. He determined
was commonly used by persons involved in drug sales to             the truck was registered to Nevarez. The boat was jointly
avoid detection. He said RNSP conducted a trash search and         owned by Rodriguez and Nevarez. They purchased it in
determined neither Rodriguez, not his associate, Francisco         December 2001 for $110,000. The next day, Baker watched
Ramirez, had any utility bills or paper work with names,         . the Arrington property and saw two men take inside a large,
addresses or phone numbers, which is consistent with the           heavy, black duffel bag, similar to the ones seized in Jackson's
protective measures taken by drug traffickers.                     truck. Baker believed the duffel bag contained cocaine.

In early October, RNSP followed Rodriguez and saw him            On November 24, Baker followed Nevarez who was driving
meet with three men, all Mexican nationals. Thetfuee men's       Magallanes around town to various locations, and they had a
vehicles were later stopped and a narcotics detection dog        meeting with two men in a Del Taco restaurant. Baker stated
signaled narcotics had recently been in the vehicles. A few      Nevarez engaged in counter surveillance driving that day.
days later, RNSP followed Rodriguez to a residence in            The next day, RNSP followed Nevarez and Magallanes again.
Downey, where he met two men and they walked inside the          They were driving a car registered to someone else RNSP had
residence together. Two hours later, two men driving a silver    under surveillance.
Toyota Sequoia entered the same Downey residence. One
returned to the Toyota Sequoia 14 minutes later to retrieve       In early December, RNSP searched the trash from the
a dark gym bag. Baker stated he believed drug dealers will        Arrington property. They saw torn mail for Nevarez and
leave narcotics or money in their vehicle when they arrive at     several of his family members. Baker stated he believed
a money/stash house, and then retrieve the money/narcotics        the occupants of the property shredded their trash to hide
when they have met with the buyer/seller and reached an           their identities. RNSP saw Rodriguez take the boat to a
agreement over the items.                                         residence in Downey and knew the occupants there were the
                                                                  targets of a U.S. Customs wiretap case involving the sale
                                                                  and trafficking of large amounts of cocaine. On December



                @   2020 Thomson Reuters. No c!aim to original U.S. Government Works.                                          11
    Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 18 of 27
People v. Jackson, Not Reported in Cal.Rptr.3cl (2011)


10, RNSP saw Nevarez and Magallanes drive to a payphone,         a mostly family operated narcotics trafficking organization.
which was unusual because Nevarez was usually seen using         Based on the amount of cocaine, marijuana, and money
his cell phone. Baker stated drug traffickers are aware of       seized during this investigation, it is my opinion [Nevarez]
wire taps and will use public payphones to avoid detection.      is a major level narcotics trafficker. Since we have begun
He believed Nevarez was making calls about the sales of          investigating [him], we have never seen him engaged in
controlled substances.                                           lawful employment. I also believe [Nevarez's] family is
                                                                 assisting him in his narcotics trafficking by providing stash
Between December 15 and January 2, RNSP and Baker                locations for money and narcotics, as well as residences
conducted surveillance of a group of individuals who             for him to live." Baker noted the residences are very well
associated with Rodriguez. They seized $268,000 cash and a       maintained and much nicer than the average homes in the
vehicle equipped with a hidden compartment. They followed        neighborhood. In addition, Nevarez's family members are all
Nevarez on December 29, 2003, and saw him visit the same         driving newer and more expensive vehicles. He believed the
automobile repair shop where an informant had seen nine          search of several locations would yield cocaine and marijuana
kilograms of cocaine earlier that year (April 2003).             for sale, as well as "assets and proceeds from the sale of
                                                                 the 250 kilograms of cocaine [agents] seized on [October 30
 *17 In January 2004, the RNSP continued its surveillance        2003]."
of Rodriguez and his associates, including Nevarez. In early
February, Baker learned Nevarez had sold the boat to his         Nevarez raised the issue of staleness in his motion to traverse
brother in December. Agents looked at Rodriguez's bank           the search warrant. On this issue, the court stated, "I'm hoping
account statements and learned he wrote Nevarez a check for      that appellate courts don't require judges to play ostrich
$20,000.                                                         and stick their heads in the sand. You can't be in this job
                                                                 very long and not pick up on what's happening. [~] We
On February 10, 2004, RNSP followed Nevarez to several           have an occurrence in which ... Jackson was apprehended ...
locations. At one location, Nevarez parked 300 yards away        in October, and then another incident [in] February ... in
from the residence. Baker stated he believed Nevarez did not     which [$152,000] ... was dropped off at a residence in South
want his vehicle seen in front of a stash house for narcotics.   Gate, and then there was discussion about purchase and sale
The following day, Baker watched Nevarez and Rodriguez           of controlled substances.     m     This is an ongoing criminal
and concluded they took money into the Arrington residence       enterprise. I don't think there's anything in the law that would
where it was counted. Meanwhile, their associates moved          require the court to strike this warrant on staleness. There's
cocaine using counter surveillance tactics.                       sufficient activity going on in the intervening months. I don't
                                                                 think we cut and dissect and say, 'well, this happened there,_
Later in the month, Baker watched Nevarez back into a             and that's the end ofit.' This is an ongoing criminal enterprise.
driveway and take a suitcase inside the residence. Baker          So the motion's denied .... " The trial court was absolutely right.
later searched the suitcase and found it contained $152,000       We will not require trial judges to stick their heads in the sand.
cash. Agents also discovered 10 ounces of "ice" in the same
bedroom as the suitcase. One of the residents stated the money    *18 " 'The standard of appellate review of a trial court's
was dropped off by someone named" 'Miguel'" and it was           ruling on a motion to suppress is well established. We defer
intended to buy 10 kilograms of cocaine. Baker stated narcotic   to the trial court's factual findings, express or implied, where
traffickers will often back into a driveway to offload money     supported by substantial evidence. In determining whether
or drugs to conceal their activities from others. On another     on the facts so found, the search or seizure was reasonable
day, Nevarez was seen with Hector Magallanes, who had just       under the Fourth Amendment, we exercise our independent
been released from prison for trying to purchase 40 kilograms    judgment.' [Citation.] [~] 'Probable caµse exists when "there
of cocaine. They were seen in a grocery store parking lot        is a fair probability that contraband or evidence of a crime will
programming cell phones. Baker stated narcotic traffickers       be found in a particular place.' " [Citation.] '[T]he probable-
use cell phones to contact their customers, and suppliers, and   cause requirement looks to whether evidence will be found
to run their narcotics businesses.
                                                                 when the search is conducted .... ' [Citation.]" People v.
                                                                 Hirata (2000) 175 Cal.App.4th 1499, 1504 (Hirata).)
Baker opined, "Based on my training and experience and
the information in this affidavit, I believe ... Nevarez runs



                @   2020 Thomson Reuters. No claim to original U.S. Government Works.
     Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 19 of 27
People v. Jackson, Not Reported in Cal.Rptr.3d (2011)


"Stale information in a search warrant affidavit does not          information suggesting controlled substances could still be
                                                                   located in the residence.
establish present probable cause for a search.         People
v. Hulland (2003) 110 Cal.App.4th 1646, 1652 (Hulland
).) However, "No bright-line rule defines the point at             For example in       Hulland, supra, 110 Cal.App.4th at page
which infonnation is considered stale. [Citation.] Rather,         1648, a police officer purchased drugs from defendant in a
'the question of staleness depends on the facts of each            controlled buy and then waited 52 days to seek a warrant
case.' [Citation.] 'If circumstances would justify a person of     for defendant's two residences. In holding the warrant lacked
ordinary prudence to conclude that an activity had continued       probable cause the court reasoned, "There was no information
to the present time, then the passage of time will not render      before the magistrate regarding any prior or subsequent
the information stale.' [Citation.]  [m  Courts have upheld        criminal activity by Hulland, nor was there any evidence of
warrants despite delays between evidence of criminal activity      such activity ever taking place at his residence. Although
and the issuance of a warrant, when there is reason to             evidence of drug dealing may be sufficient by itself to furnish
believe that criminal activity is ongoing or that evidence of      probable cause to search the defendant's residence [citation],
                                                                   nothing about the nature of the transaction here supports an
criminality remains on the premises. [Citations.]" (1;! People
                                                                   inference that Hulland continued to sell marijuana until the
v. Carrington (2009) 47 Cal.4th 145, 163-164.)
                                                                   time of the search, much less that he would be keeping the
                                                                   drugs at his residence [citation]. This conclusion is buttressed
For example, in People v. Brown (1985) 166 Cal.App.3d
                                                                   by the fact that the controlled buy took place in a parking lot
1166 (Brown ), a neighbor reported seeing marijuana plants
growing on defendant's land. About six weeks later, a deputy       in a different city."   (Id at pp. 1652-1653.)
obtained a search warrant and discovered approximately 100
marijuana plants. He decided to conduct surveillance of the
property and enter with the warrant when he saw someone
                                                                   In P- Hirata, supra, 175 Cal.App.4th at page 1504, there was
                                                                   a gap of 82 days (from June to September) between date of
on the property. Based on his observations of the property,
                                                                   drug transaction involving defendant and the date of warrant.
the deputy obtained successive warrants until defendant was
                                                                   The trial court granted the motion to quash and to suppress
arrested and the plants were seized. (Id at pp. 1168-1169.)
                                                                   the evidence, rejecting the prosecutor's theory defendant was
Defendant argued the warrants were. invalid, because the
                                                                   a major part of an on-going criminal conspiracy. It determined
original warrant was based on stale information. (Id. at p.
                                                                   the affidavit's description of drug transactions in July and
1169.) The appellate court disagreed, holding the information
                                                                   August involved other suspects and did not suggest defendant
relied on to issue the first warrant was not stale, because the
                                                                   was part of the conspiracy. "Delays beyond four weeks
plants were observed "in a very early stage of growth" and
                                                                   may be justified where there is a reasonable inference that
under these circumstances there was a reasonable inference
                                                                   the defendant's actions 'will continue until the time of the
the activity was a continuing one and the plants would still
                                                                   search.' [Citation.] But here the affidavit contains no facts
be growing there a month or so later. (Id at p. 1170.) The
                                                                   showing that between June 15 and September 4, there were
Brown court noted a lapse of time, standing alone, is not
                                                                   any drug sales at [defendant's] house or that he engaged in
controlling especially in cases involving an activity such
as marijuana cultivation. However, in other cases involving        such transactions."     (Id. at pp. 1504-1505.)
"highly transitory activity," such as the sale ofnarcotics, even
 a brief delay may preclude a finding of probable cause. (Id.      The facts and circumstances of this case can be distinguished.
 at p. 1169.)                                                      Baker submitted evidence Nevarez's conduct ofloading drugs
                                                                   into Jackson's truck on October 30 was not an isolated
 *19 The two cases Nevarez relies upon involved the                incident, but rather part of an ongoing drug trafficking
                                                                   conspiracy. The affidavit included facts that between October
"highly transitory Octivity" of narcotics sales.        Hirata,
                                                                   30 and February 24 Nevarez was involved in suspicious
supra, 175 Cal.App.4th at p. 1505;        Hulland, supra, 110      activity indicating he was part of the conspiracy. For example,
Cal.App.4th at p. 1648.) In these two cases the issue was          over the four-month period of continuing investigation, Baker
the constitutionality of the delay between the time police had     described how Nevarez engaged in counter surveillance
knowledge of a narcotics sale and the date police relied on        driving, used payphones, shredded his mail, received duffel
this information in an affidavit to obtain a search warrant of     bags in his home, and had meeting with other drug suspects
a residence related to the sale. The affidavits had little or no   in a manner typical of someone engaged in an ongoing drug-


                @   2020 Thomson Reuters. No claim to original U.S. Government Works.                                           "!3
     Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 20 of 27
People v. Jackson, Not Reported in Cal.Rptr.3d (2011)


related criminal enterprise. He and his family lived a lavish     don't see that a scrivener's error rises to the level of allowing a
lifestyle without the benefit of gainful employment. There        traversal of the warrant and suppression of the evidence." We
was not an empty gap of four months of non-suspicious             agree. The search warrant is supported by a 35-page detailed
activity. As late as February, Nevarez was seen delivering a      supporting affidavit. A typographical error in designating
suitcase containing a large sum of cash into a house where        the attachments as lA and 2A rather than lA and 1B does
the occupants believed it was to be used to purchase drugs.       not render the affidavit infirm, especially since it was clear
As noted by the trial court, there was ample evidence of an       from the affidavit that vehicles in addition to locations were
ongoing criminal enterprise, and even "where the facts yield      the subject of surveillance and criminal activity. Neither the
conflicting inferences, we defer to the implied findings of the   original warrant or the amendment contained a substantial
                                                                  irregularity.
trial court."(! Hirata, supra, 175 Cal.App.4th at p. 1505.)

 *20 We agree with the trial court the search warrant was         To support his argument, Nevarez cites to! ~1 People v. Jordan
not based on stale information and the trial court properly       (I 984) 155 Cal.App.3d 769. The case does not assist him.
decided to deny the motion to suppress. In our independent        In Jordan, the defendant asserted the affidavit for the search
judgment, there was probable cause for the issuance of the        warrant was fatally defective because the "officer failed to
search warrant.                                                   fill in a space left blank for specification of the numbers of
                                                                  the attachments appended to the affidavit." (Id. at p. 777.)
                                                                  The court explained, "Except for the attachments the affidavit
G. Nevarez's Motion to Suppress Based on a Mistake in the         consisted of three pages containing no substantive averments
Search Warrant                                                    and there was nothing other than the attachments to supply
Three attachments were submitted with the search warrant          probable cause. It cannot be assumed the magistrate issued
affidavit: (1) attachment IA referred to nine locations; (2)      the warrant with no basis whatever. '[A]bsent some palpable
attachment IB referred to 17 vehicles; and -(3) attachment        indication to the contrary, it is assumed the magistrate
2A listed items related to drug trafficking such as controlled    considered all the material presented him in support of an
substances and currency.                                          application for search warrant. [Citation.] This assumption
                                                                  is not indulged where substantial irregularity appears on the
In the section of the search warrant titled, "You Are Therefore   face of the record .... ' [Citation.] [if] The failure to fill in
Commanded to Search," Baker referred to two attachments           the blank referring to the attachments, although careless, is
(lA and 2A). Under the section titled, "The Following             not a 'substantial irregularity' so as to call the warrant into
Property or Persons," he referred to attachment 2A. After          question. [Citation.]" (Id. at p. 778.) The court concluded
a magistrate issued the warrant, Baker later realized he           "defendant's argument unduly places form over substance" as
had made a typographical error. The section of the warrant         "[t]he magistrate could and presumably did properly consider
titled, "You are Therefore Commanded to Search," should            all the attachments." (Ibid.) Similarly, in the case before us it
have referred to the locations (attachment IA) as well as          can be presumed the original magistrate properly considered
the vehicles listed in attachment 1B (not 2A). No reference        and understood the purpose of each attachment, and the
had been made to attachment 1B containing the list of              amendment correcting a careless clerical error was not a
vehicles. Baker attempted to contact the magistrate but was        substantial irregularity rendering the warrant invalid.
unsuccessful. He contacted the on-call magistrate, who asked
him to write an amendment to the search warrant to explain
the error. Baker prepared the amendment indicating the            H. Pitchess Motion
typographical error but made no other changes. The on-call         *21 The court held an in camera hearing to review Baker's
magistrate gave Baker the authority to sign his name to the       personnel records. Nevarez requested our independent
warrant.                                                          review of those proceedings for possible error pursuant to
                                                                   ,. Pitches.1·, supra, 11 Cal.3d 531. (See also People v.
In his motion to traverse the search warrant, Nevarez argued
                                                                   Prince (2007) 40 Cal.4th 1179, 1285-1286 [trial court's
the error was not cured by the amendment and the vehicles
                                                                   decision on discoverability of material in officer's files
listed in attachment 1B should not have been searched. The
                                                                   reviewed for abuse of discretion].) We have independently
trial court disagreed, stating it was a clerical error and the
                                                                   examined the reporter's transcript of the trial court's in camera
amendment did not change anything about the warrant. "I just
                                                                   hearing and review, and conclude the trial court followed the


                (¢')   2020 Thomson Reuters. No claim to original U.S. Government Works.                                          14
     Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 21 of 27
People v. Jackson, Not Reported in Cal.Rptr.3d (2011)


                                                                   questions, Jackson said his co-driver had flown home and
required procedure for in camera review under          People v.
                                                                   he was driving an empty truck to Chula Vista to pick up a
Mooe (2001) 26 Cal.4th 1216, 1228-1229, that the record
                                                                   load of cherry tomatoes. Thompson asked Jackson if he had
is adequate for meaningful appellate review, and that the
                                                                   paperwork relating to his last vehicle inspection.
trial court did not abuse its discretion in refusing to disclose
the contents of Baker's personnel files on Nevarez's Pitchess
                                                                    *22 During the next five minutes, Jackson denied carrying
motion.      People v. Myers (2007) 148 Cal.App.4th 546,           weapons and permitted Thompson to see a bag he kept in the
553.)                                                              cab containing his shaving kit. He also showed Thompson a
                                                                   manifest and said the truck was apportioned for California
                                                                   and registered in Canada. He added the trailer was registered
l Jackson's Motion to Suppress
                                                                   in Michigan. Thompson asked about what kind of die cast
Jackson moved to suppress all the items seized from his truck
                                                                   cars Jackson collected and asked where he had. recently
on October 30, 2003, including 12 duffel bags containing
                                                                   driven. Jackson replied he haa been to several different states.
250 kilograms of cocaine, seven cell phones, a .45 caliber
                                                                   Thompson asked Jackson to turn off the engine and follow
semi-automatic handgun; and a magazine with six .45 caliber
                                                                   him to the rear of the truck. Jackson said the license plate was
rounds. Jackson argued the consent he gave to search the cab
                                                                   issued in Michigan, and after Thompson mentioned it was
of this truck was coerced and involuntary due to the length of
                                                                   hard to read, Jackson gave him the registration for the trailer.
the detention and the officer's show of authority. In addition,
Jackson sought to suppress all his statements made to the
                                                                   After approximately 10 minutes, Thompson now had all the
deputies claiming he should have been advised of his Miranda
                                                                   paperwork and he contacted his dispatcher to request license
rights prior to any interrogation. We conclude the motion was
                                                                   plate checks. For the next few minutes, Thompson asked
properly denied.
                                                                   questions about the empty trailer, and Jackson confirmed he
                                                                   had an empty load by opening the trailer's door. Thompson
Background Facts                                                   queried why the duffel bags were not stored in the trailer,
Orange County Sherriff's Deputy Thompson was working               and Jackson explained he did not want his fragile cargo
commercial traffic enforcement, and was familiar with              crushed. Thompson asked Jackson how many duffel bags he
enforcing traffic violations committed by drivers of big rigs      possessed, and ifhe had other violations. Jackson said he had
such as Jackson's. On the afternoon of October 30, 2003, he        a prior logbook ticket.
saw Jackson's big rig traveling on Interstate 5. He noticed
a plastic cover and decorative license plate frame obscured        After a total of 15 minutes had passed (from the time of the
the plate's issuing state in violation of the Vehicle Code.        initial stop) Thompson staited to write Jackson a citation for
Thompson had the truck stop on the freeway shoulder. He            not keeping his logbook up to date (Yeh.Code,§ 34506.3). He
started a videotape camera to record the traffic stop and wore     looked at Jackson's driver's license, asked about his current
a microphone.                                                      address, and noted his license did not list his weight. When
                                                                   asked about prior arrests, Jackson admitted he had child
The traffic stop lasted 22 minutes before Jackson consented to     support tickets that led to warrants but nothing else. Another
a search of the duffel bags. Jackson spent the first 10 minutes    deputy arrived on the scene as back up around the same time
providing Thompson with the logbook and all the paperwork          the dispatcher radioed Thompson with information about the
for the registration for the tractor and trailer. Specifically,    trailer. Thompson asked the other deputy to speak with the
during the first five minutes, Thompson asked Jackson if he        dispatcher.
had a co-driver and if he could look into the interior of the
cab. Jackson said he was alone and pushed aside the curtains       Thompson repeated his questions about prior arrests and
to the sleeper compartment. Thompson saw the stacked duffel        Jackson revealed he had been arrested for carrying a pistol
bags in the sleeper compartment. He asked about them, and          in his vehicle, but he claimed the charge was thrown out
Jackson said they contained die cast cars and air tools.           by a court. Thompson asked Jackson if he was carrying any
                                                                   weapons, or if there were any weapons in the truck. Jackson
Jackson next gave Thompson his logbook which had not been          said no. Thompson pressed the matter, but Jackson again
kept current. Thompson pointed this out and asked for proof        denied having any weapon.
of registration and insurance. In response to Thompson's



                 @   2020 Thomson Reuters. No claim to original U.S. Government Works.                                          i5
     Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 22 of 27
People v. Jackson, Not Reported in Cal.Rptr.3d (2011)


During the course of the conversation about arrests,               told Jackson, "I really do collect dye cast police cars." Jackson
Thompson said he was going to do a quick inspection of             replied, "I know you do. But I really do. I got everything."
the truck cab to make sure there were no weapons. He told          Thompson stated, "I appreciate you being so nice." And
Jackson that he would be placed out of service for 24 hours        Jackson replied, "That's all right. I mean, if I'm wrong, I'm
due to the logbook violation. He repeatedly asked Jackson if       wrong."
he had anything illegal in the truck. Jackson said he did not.
At this point the traffic stop has lasted 18 minutes.              In ruling on Jackson's motion to suppress, the court noted
                                                                   that because the traffic stop had been videotaped "the court's
Thompson asked Jackson, "You don't mind ifl check just to          really not called upon to make too many findings of fact
make sure [there is nothing illegal in the truck]?" Jackson        since we have a videotape of a vast majority of this stop,
replied, "You can go over there." When Thompson asked if           so, for reviewing court purposes, the facts are the facts."
he could also check the duffel bags, Jackson said, "Well, you      The court concluded the original stop was supported by two
can check." Before looking, Thompson again inquired what           violations of the Vehicle Code relating to the obscured license
was inside, and Jackson stated, "Oh, go ahead. You already         plate. It determined, "The other question is whether or not
have me."                                                          this was a prolonged stop. There is no time limit. I don't
                                                                   think the courts have ever placed time limits on any type
 *23 This statement prompted a friendly side discussion            of detention. It has to be reasonable or unreasonable under
between Jackson and Thompson about what was inside the             the circumstances.  m   Again, a viewing of the videotape sets
duffel bags. Thompson wanted to know ifthere was anything          out everything that was being done at the time. I do believe
illegal and he named several items such as explosives, snakes,     there is a difference between a passenger vehicle stop and
and pornography. Jackson volunteered it was "not dye cast          a commercial vehicle stop. The law enforcement authorities
cars" but he did not say anything about the contents other than    have a great deal more to do when we are talking about
suggesting it was, "Stuff that's not supposed to be in there."      commercial vehicles, especially a vehicle this large. There
The traffic stop had lasted 21 minutes at this juncture. The        are logbooks to look at, obviously registration and licensing.
following conversation then transpired:                             I don't see anything in this videotape that would lead me to
                                                                    believe it was unduly prolonged. So I'm going to deny the
"Thompson: Okay. So I'm gonna be extra careful before I look        motion to suppress."
in there, and also see if your Michigan license, but, uh, before
I do, I'm gonna handcuff you, because I don't want to have to
fuss with you by the freeway. So what I'd like you to do, put      Legal Authority Regarding Motions to Suppress and the
your hands behind your back. Put your palms together. There        Issue a/Consent
you go. Huh?                                                        *24 Although Jackson contested the legitimacy of the traffic
                                                                   stop in the trial court, he does not raise the issue again
Jackson: [Inaudible statement].                                    on appeal. Rather his claim relates to whether his consent
                                                                   to search the cab was coerced and involuntary due to the
Thompson: Right now you're not under arrest. Okay? But             prolonged length of the detention and Thompson's show
you ...                                                            of authority. This argument narrows our recitation of the
                                                                   applicable legal authority as follows:
Jackson: [Inaudible statement] ... make sure I don't go across
the street?                                                        "Where, as here, the prosecution relies on consent to justify a
                                                                   warrantless search or seizure, it bears the 'burden of proving
Thompson: You know, I don't want to chase you across the           that the defendant's manifestation of consent was the product
freeway. And you said there's something that-is it illegal or      of his free will and not a mere submission to an express or
you're just not supposed to have, that you wife doesn't want       implied assertion of authority. [Citation.]' [Citation.] Consent
you to have? Is it something illegal?"                             that is the product of an illegal detention is not voluntary
                                                                   and is ineffective to justify a search or seizure. [Citations.]
Jackson admitted it was something illegal and then Thompson        Where an illegal detention occurs, unless 'subsequent events
put on the handcuffs and patted him down for weapons before        adequately dispel the coercive taint of the initial illegality,
searching the duffel bags. After finding the drugs, Thompson       i.e., where there is no longer causality, the subsequent consent



                @   2020 Thomson Reuters. No claim to original U.S. Government Works.                                            16
     Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 23 of 27
People v. Jackson, Not Reported in Cal.Rptr.3d (2011)


                                                                  Applying this standard of review and based on the videotape
is' ineffective. [Citations.]"   People v. Zamudio (2008) 43
                                                                  and testimony at the suppression hearing we reject Jackson's
Cal.4th 327, 341.)
                                                                  claim his involuntary consent to search was due to
                                                                  the coercive effect of Thompson's actions and statement,
Jackson acknowledged a motorist may be stopped based on
                                                                  magnified by the prolonged detention.
an officer's objectively reasonably suspicion of a Vehicle

Code violation or some other law.     Whren v. United States      We agree with the trial court's conclusion the 22-minute
(1996) 517 U.S. 806, 810.) However, an officer may not            detention was not unduly prolonged beyond the time
prolong a traffic stop beyond the time needed to address          necessary due to the fact Jackson was driving a commercial
the traffic violation. "Under Terry v. Ohio [citation], the       vehicle with registrations from two different states. Unlike
judicial inquiry into the reasonableness of a detention is a      the traffic stop of a passenger vehicle, Thompson's traffic
dual one-whether the officer's action was justified at its        stop of the big rig required more than a cursory check of
inception, and whether it was reasonably related in scope         the driver's license and registration. As Thompson testified,
to the circumstances which justified the interference in the      "There is a lot more to a commercial traffic stop .... [P]art of
first place. Detention, not questioning, is the evil at which     the reason for stopping them will include an inspection of
Terry's second prong is aimed. [Citation.]"     (f•
                                                People v.         the vehicle. And a commercial driver is also required to have
Brown ( 1998) 62 Cal.App.4th 493,496 (Brown ).)                   more documentation. Not only his license but a medical card,
                                                                  one with his insurance, registration for the truck and trailer,
"[W]hile a police officer may stop a motorist for a traffic       and any manifests. And if he's an interstate or long-haul type
violation, the detention cannot be prolonged beyond the           trucker, which can also be intrastate, then he is required to
time period necessary to address .the violation. [Citation.]      have a logbook, which will need to be examined also."
There is no hard-and-fast limit as to the amount of time
that is reasonable; rather, it depends on the circumstances       In this case it took Jackson 10 minutes to produce all
                                                                  the necessary paperwork. When Thompson received all the
of each case. [Citation.]"     People v. Gallardo (2005) 130      documents, he timely requested license plate checks. It took
Cal.App.4th 234, 238.) "[I]nvestigative activities beyond the     another six minutes for the dispatcher to respond with the
original purpose of a traffic stop, including warrant checks,     requested information. It was permissible for Thompson to
are pennissible as long as they do not prolong the stop beyond    ask Jackson questions while waiting for the response. During
the time it would otherwise take. [Citations.]"         Brown,    the final six minutes of the encounter, Thompson was filling
supra, 62 Cal.App.4th at p. 498.) "Mere questioning is neither    out a citation and questioned Jackson about the fact his
a search nor a seizure. [Citations.] While the traffic detainee   driver's license did not have his weight listed. One minute
is under no obligation to answer unrelated questions, the         after telling Jackson he was going to be out of service for
Constitution does not prohibit law enforcement officers from      a logbook violation, Jackson gave pennission to search the
                                                                  duffel bags. We conclude Thompson conducted the traffic
asking. [Citations.]",~ (Id. at p. 499 .) Similarly, an officer
                                                                   stop in a timely fashion.
is permitted to ask for consent to search, because the search,
like the questioning, does not necessarily unduly prolong the
                                                                  Jackson also asserts he had no choice in the matter because
traffic stop.    (Id at pp. 499-500.)                             under Vehicle Code section 2800 he had to submit once
                                                                  the officer announced his intention to inspect the cab. True,
                                                                  "It is unlawful to willfully fail or refuse to comply with
Standard of Review                                                a lawful order, signal, or direction of a peace officer who
 *25 In reviewing a motion to suppress, we defer to the lower     is performing duties under the Vehicle Code, or to refuse
court's findings of fact supported by substantial evidence,       to submit to a lawful inspection. (Yeh.Code § 2800, subd.
but exercise independent judgment in detennining whether          (a); see also Yeh.Code 2800, subd. (b) [unlawful to fail or
the detention was reasonable under the Fourth Amendment.          refuse to comply with lawful out-of-service order issued by
(f   People v. Glaser (1995) 11 Cal.4th 354, 362.)                peace officer performing duties under Code]; People v. Ritter
                                                                  (I 980) 115 Cal.App.3d Supp. I, 4 [ (Ritter ) ] [passenger
                                                                  who disobeyed officers' order to remain in vehicle while they
Analysis                                                           administered field sobriety test to driver violated [Yeh.Code



                  @2020 Thomson Reuters. No claim to original U.S. Government Works.                                           17
      Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 24 of 27
People v. Jackson, Not Reported in Cal.Rptr.3d (2011)


§ ] 2800; 'lawful order' is one related to traffic officer's duty   check" and when Thompson asked what was inside, Jackson
to enforce rules of the road].)" (2 Witkin, Cal.Criminal Law        again consented to the search, stating, "Oh, go ahead, you
(3rd ed. (2000) Crimes Against Public Peace and Welfare, §          already have me." Jackson was not placed in handcuffs until
260, p. 818.) As the court in Ritter explained, Vehicle Code        after he and Thompson discussed more about what was inside
section 625 "places a duty on traffic officers to enforce the       the duffel bags. Jackson revealed he had "Stuff that's 11ot
rules of the road .... [Vehicle Code] section 2800, on the other    supposed to be in there." The handcuffing did not negate
hand, can properly be interpreted to be a reasonable and            Jackson's earlier consent to search.
necessary implied power to aid in the performance of duties
imposed." (Ritter. supra, 115 Cal.App.3d Supp. at p. 4.)            We conclude the detention was not prolonged and Jackson
                                                                    freely and voluntarily gave Thompson his consent to search
 *26 We agree with the Attorney General's conclusion the            the duffel bags. The trial court properly denied the motion to
scope of Vehicle Code section 2800 is limited to actions            suppress. 2
and orders relating to enforcing the rules of the road. Here,
the officer asked to "check" the truck, and then separately         2
                                                                           Jackson also challenges the prosecutor's alternative
asked to "check" the duffel bags. A commercial trucker would
                                                                           justification for the search as being incident to
not have understood a Vehicle Code provision to give a
police officer authority to search his personal property, items            arrest under pal New York v. Belton {1981) 453
unrelated to issuing a logbook traffic citation.                           U.S. 454. The Attorney General agrees with
                                                                           Jackson's argument the Supreme Co1.irt1s recent
Jackson also makes much of the fact he was
                                                                           opinion     Arizona v. Grant (2009) 556U.S. 332,
handcuffed, arguing it vitiated any subsequent consent to
                                                                           129 S.Ct. 1710, clarifies the search-incident-to-an-
search. Certainly, "[h]and cuffing substantially increases the
                                                                           arrest exception to the warrant requirement would
intrusiveness of a detention and is not part of a typical
                                                                           not apply in this case. However, based on our ruling
detention."     People v. Stier (2008) 168 Cal.App.4th 21,                 affirming the trial court's denial of the motion to
27 (Stier ).) However, because police officers may take                    suppress on other grounds, this alternative theory is
precautions to ensure their own safety, handcuffing a suspect              not dispositive and need not be discussed further.
does not necessarily transform the detention into a de facto
         lk,:,,
arrest. {r 'People v. Celis (2004) 33 Cal.4th 667, 675              Jackson's Motion to Suppress Stqtements-Miranda
(Celis ).) Rather, the "issue is whether the use of handcuffs       Violation
during a detention was reasonably necessary under all of            Jackson moved to suppress his statements made during the
the circumstances of the detention. [Citations.] We look to         traffic stop, claiming he should have been given his Miranda
'the facts known to the officers in determining whether their       rights. He argued that when Thompson kept his paperwork
actions went beyond those necessary to effectuate the purpose       and said he was "out of service," Jackson was not free to leave
of the stop, that is, to quickly dispel or confirm police           and therefore should have been Mirandized before asked any
                                                                    further questions. The prosecutor stated Jackson's statements
suspicions of criminal activity.' [Citation.]" In re Antonio        following the handcuffing would not be used against him
B. (2008) 166 Cal.App.4th 435, 441 (Antonio B.), quoting            in the case. The prosecutor argued Jackson may have been
    Celis, supra, 33 Cal.4th at pp. 675-676.) Jackson asserts       detained before the handcuffing, but he was not in custody for
this case is similar to the Stier case where it was determined      Miranda purposes.
the trial court had erred in denying the motion to suppress
because the prosecution did not establish a police officer           *27 The trial court considered the videotape and
lawfully detained defendant by placing him in handcuffs             Thompson's testimony and explanation offered for each step
and thereafter lawfully obtained his consent to be searched.        of his investigation. It agreed with the prosecutor, finding
 w,                                                                 there was nothing during the 21-minute stop creating a
(I' Stier, supra, 168 Cal.App.4th at pp. 23-24.)
                                                                    custodial environment in which Jackson felt intimidated,
                                                                    coerced, or extorted into answering questions. It stated, "As to
However in this case Jackson consented to the search of the
                                                                    the first encounter with ... Jackson by Officer Thompson, the
duffel bags before he was handcuffed. When Thompson asked
                                                                    court having looked at all the evidence presented and looking
ifhe could check the duffel bags, Jackson said "Well, you can
                                                                    at the totality of the circumstances, finds that at the time that ...


                  @   2020 Thomson Reuters. No claim to original U.S. Government Works,                                              18
     Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 25 of 27
People v. Jackson, Not Reported in Cal.Rptr.3d (2011)


Jackson was contacted and throughout the 20-or-so-minute             'aggressive, confrontational, and/or accusatory,' whether they
encounter ... the court would agree with the prosecution that        pressured the suspect, and whether the suspect was arrested
it was very cordial, it was very friendly, there didn't appear to    at the conclusion of the interview. [Citation.]" (Pilster, supra,
be anything of an interrogative, intimidative [sic], coercive        138 Cal.App.4th at pp. 1403-1404, fn. omitted.)
type nature. It was a temporary detention that fell within
a reasonable time for a commercial stop, considering the              *28 "The test is sometimes phrased as follows: How would
fact that commercial stops often take ... longer than normal         a reasonable person in the suspect's position have understood
passenger vehicle stops. Given the documents, inspections,           his or her situation? But the issue under Berkemer 'is not
logbooks and all the other myriad of things that traditionally       whether a reasonable person would believe he was not free
have to be looked into when you are stopping a commercial            to leave, but rather whether such a person would believe he
vehicle. [,0 ... [T]here was nothing unusual about the length        was in police custody of the degree associated with formal
of time. It seemed to unfold, having looked at the videotape,        arrest.' [Citation.]" (Pilster, supra, 138 Cal.App.4th at p.
unfold in a naturally progressive manner as a commercial stop        1403, fn. l, italics omitted.)
would unfold. There was not anything about the nature of
the questions, nor the environment that in the court's opinion       On appeal, Jackson asserts the trial court's analysis was "over-
created an intimidating, coercive or extortive environment,          simplified" as it restricted all the "evidence the defense sought
thereby warranting a need for the deputy to give ... Jackson his     to present at the hearing" and failed to consider Jackson "was
Miranda statements. [,0 It would appear that all the statements      not pulled over for a normal, limited truck inspection, but
were given freely and voluntary. And therefore, the court            was detailed for the express purpose of'developing' probable
finds Miranda [need] not have been given at that time and,           cause to arrest him for the transport of narcotics." He argues
therefore, those statements will be allowed in."                     the totality of the circumstances must include the fact it was
                                                                     pretext stop and the officer was not going to let Jackson go
"Miranda warnings are required 'as soon as a suspect's               free at any point. We disagree.
freedom of action is curtailed to a "degree associated with
                                                                     The videotape tape shows the encounter between Thompson
a formal arrest.' "   ('9Berkemer v. McCarty (1984) 468
                                                                     and Jackson was not coercive or threatening. The
U.S. 420, 440 (Berkemer ).) This determination presents
                                                                     determination whether an individual was in custody for
a mixed question of law and fact. [Citation.] We apply a
                                                                     Miranda purposes "depends on the objective circumstances
deferential substantial evidence standard to the trial court's
                                                                     of the interrogation, not on the subjective views harbored
factual findings, but independently determine whether the
                                                                     by either the interrogating officers or the person being
interrogation was custodial. [Citation.]" (People v. Pilster
(2006) 138 Cal.App.4th 1395, 1403 (Pilster ).)                       questioned."     Stansbury v. California (1994) 511 U.S. 318,
                                                                     323.) An officer's beliefs are relevant only to the extent they
"Custody determinations are resolved by an objective
                                                                     are conveyed to the person being questioned.           (Id. at p.
standard: Would a reasonable person interpret the restraints
                                                                     325.) Thompson never conveyed his subjective views about
used by the police as tantamount to a formal arrest?
                                                                     the nature of the traffic stop or his intent to eventually arrest
[Citations.] The totality of the circumstances surrounding an
                                                                     Jackson. The objective circumstances of the interrogation
incident must be considered as a whole. [Citations.] Although
                                                                     reflected an ordinary commercial vehicle stop by an officer
no one factor is controlling, the following circumstances
                                                                     assigned to commercial vehicle traffic enforcement. There
should be considered: '(l) [W]hether the suspect has been
                                                                     was nothing about the site of the interrogation, the nature of
formally arrested; (2) absent formal arrest, the length of the
                                                                     the questions, or the length or form of questioning to invoke
detention; (3) the location; (4) the ratio ofofficers to suspects;
                                                                     Miranda protections. The motion to suppress statements
and (5) the demeanor of the officer, including the nature
                                                                     made during the traffic stop was properly denied.
of questioning.' [Citation.] Additional factors are whether
the suspect agreed to the interview and was informed he or
she could terminate the questioning, whether police informed
the person he or she was considered a witness or suspect,                                            Ill
whether there were restrictions on the suspect's freedom
                                                                      The judgments are affirmed.
of movement during the interview, and whether police
officers dominated and controlled the interrogation or were


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               19
    Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 26 of 27
People v. Jackson, Not Reported in Cal.Rptr.3d (2011)



WE CONCUR: RYLAARSDAM,                Acting   P.J.,    and        All Citations
BEDSWORTH, J.
                                                                   Not Reported in Cal.Rptr.3d, 2011 WL 902029


End of Document                                               @   2020 Thomson Reuters. No claim to original U.S. Government Works.




               @   2020 Thomson Reuters. No dairn to original U.S. Government Works.                                             20
  Case 1:20-cv-00522-NONE-JLT Document 39-1 Filed 07/29/20 Page 27 of 27




                                CERTIFICATE OF SERVICE

Case Name:        Apothio, LLC v. Kern County,           No.     1 :20-cv-00522-NONE-JLT
                  et al.

I hereby certify that on July 29, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

UNPUBLISHED CASES CITED IN STATE DEFENDANTS' REPLY BRIEF IN
SUPPORT OF MOTION TO DISMISS THE COMPLAINT

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on July 29,
2020, at Sacramento, California.

                Ngoc T. Huynh                                     Isl Ngoc Huynh
                  Declarant                                           Signature

SA2020300599
34276331.docx
